EXHIBIT 10.1




Execution Copy






PURCHASE AND SALE AGREEMENT

between


ANSLEY NC LLC,
a Delaware limited liability company,


and


US DIVERSIFIED RESIDENTIAL 2, LLC,
a Delaware limited liability company


collectively,


as SELLER


and


STEADFAST ASSET HOLDINGS, INC.,
a California corporation,
as BUYER




DATED: June 20, 2017


Property Address


3871 Redwine Road, Atlanta, Georgia 30344




10915630v7



--------------------------------------------------------------------------------








* * * *










The mailing, delivery or negotiation of this Agreement by Seller or its agents
or attorneys shall not be deemed an offer by Seller to enter into any
transaction or to enter into any other relationship, whether on the terms
contained herein or on any other terms. This Agreement shall not be binding upon
Seller nor shall Seller have any obligations or liabilities or Buyer any rights
with respect thereto, or with respect to the Property, unless and until Seller
has executed and delivered this Agreement. Until such execution and delivery of
this Agreement, Seller may terminate all negotiation and discussion of the
subject matter hereof, without cause and for any reason, without recourse or
liability.








* * * *










10915630v7



--------------------------------------------------------------------------------






TABLE OF CONTENTS


ARTICLE 1. PURCHASE AND SALE
1


 
1.1
Agreement to Buy and Sell
1


ARTICLE 2. PURCHASE PRICE & DEPOSIT
2


 
2.1
Purchase Price
2


 
2.2
Deposit
3


 
2.3
Independent Consideration
3


ARTICLE 3. OPENING OF ESCROW
4


 
3.1
Opening Escrow; Title Company
4


 
3.2
Escrow Instructions
4


 
3.3
Deposit Provisions
4


ARTICLE 4. BUYER'S INSPECTION
6


 
4.1
Deliveries by Seller
6


 
4.2
Review of Title
6


 
4.3
Access to the Project
7


 
4.4
Access to the Project
9


 
4.5
Right of Inspection and Termination
10


ARTICLE 5. REPRESENTATIONS, WARRANTIES AND CONVENANTS
11


 
5.1
Seller's Representations and Warranties
11


 
5.2
Buyer's Representations, Warranties and Covenants
14


 
5.3
Seller's Covenants
15


 
5.4
Waivers, Disclaimers and Compliance
17


ARTICLE 6. CONDEMNATION; DAMAGE; DESTRUCTION
19


 
6.1
Condemnation
19


 
6.2
Damage or Destruction
20


ARTICLE 7. CONDITIONS TO CLOSING
21


 
7.1
Seller's Conditions to Closing
21


 
7.2
Buyer's Conditions to Closing
22


 
7.3
Failure of Condition
22


ARTICLE 8. CLOSING
22


 
8.1
Deposits Into Escrow
22


 
8.2
Closing Costs
25


 
8.3
Prorations
25


 
8.4
Closing of Escrow
27


 
8.5
Possession
28


ARTICLE 9. BREACH OF AGREEMENT
28


 
9.1
Seller's Termination
28


 
9.2
Seller's Remedies; Liquidated Damages
29


 
9.3
Buyer's Remedies
30


ARTICLE 10. GENERAL PROVISIONS
31


 
10.1
Counterparts
31








--------------------------------------------------------------------------------





 
10.2
Entire Agreement
31


 
10.3
Counsel; Construction
31


 
10.4
Choice of Law
31


 
10.5
Severability
31


 
10.6
Waiver of Covenants, Conditions or Remedies
31


 
10.7
Business Day
31


 
10.8
Exhibits and Schedules
32


 
10.9
Amendment
32


 
10.10
Relationship of Parties
32


 
10.11
No Third-Party Benefit
32


 
10.12
Further Acts
32


 
10.13
No Recording
32


 
10.14
Assignment
32


 
10.15
Attorneys' Fees
33


 
10.16
Brokers
33


 
10.17
Notices
33


 
10.18
Confidentiality
34


 
10.19
Return of Materials
35


 
10.20
Mutual Waiver of Jury Trial and Certain Damages
35


 
10.21
Time of Essence
35


 
10.22
Record Access and Retention
35


 
10.23
Joint and Several Liability
36








--------------------------------------------------------------------------------





EXHIBITS


EXHIBIT A
Legal Description of Real Property
EXHIBIT B
Form of Limited Warranty Deed
EXHIBIT C
Form of Bill of Sale
EXHIBIT D
Form of Assignment and Assumption of Leases
EXHIBIT E
Form of Assignment and Assumption of Service Contracts and Intangible Personal
Property
EXHIBIT F
Form of Tenant Notice of Sale
EXHIBIT G
Form of FIRPTA Affidavit
EXHIBIT H
Vendor Notice Letter
EXHIBIT I
Rent Roll
EXHIBIT J
Form of Seller's Affidavit
EXHIBIT K
Form of Georgia Residency Affidavit
EXHIBIT L
Form of Broker Lien Waiver
EXHIBIT M
Form of Seller's Certificate
EXHIBIT N
Form of Buyer's Certificate







SCHEDULE 1.1.2
List of Personal Property
SCHEDULE 4.1
Due Diligence Materials
SCHEDULE 4.4.4
Required Insurance
SCHEDULE 5.1.3
Master Lease Documents
SCHEDULE 5.1.4
List of Service Contracts
SCHEDULE 5.1.10
Pending or Threatened Action








--------------------------------------------------------------------------------






PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into
this 20th day of June, 2017 (the “Effective Date”), by and between ANSLEY NC,
LLC, a Delaware limited liability company (“Owner Seller”), and US DIVERSIFIED
RESIDENTIAL 2, LLC, a Delaware limited liability company (“Lessee Seller”;
collectively with Owner Seller, the “Seller”, and each of Lessee Seller and
Owner Seller, a “Seller”), and STEADFAST ASSET HOLDINGS, INC., a California
corporation (“Buyer”).
RECITALS:
A.    Seller owns certain property, as more fully described below.
B.    Buyer desires to purchase that property, and Seller desires to sell that
property, on the terms and conditions contained in this Agreement.
NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Seller and Buyer agree as follows:
ARTICLE 1. PURCHASE AND SALE
1.1    Agreement to Buy and Sell. Subject to all of the terms and conditions of
this Agreement, Seller hereby agrees to sell to Buyer, and Buyer hereby agrees
to purchase from Seller, all of Seller’s right, title and interest in and to the
following (collectively, the “Property”):
1.1.1    The land (the “Land”) which is more particularly described in Exhibit A
attached hereto and incorporated herein by reference, together with the
buildings located upon the Land having an address of 3871 Redwine Road, Atlanta,
Georgia 30344 (the “Buildings”) any other buildings, structures, improvements
and fixtures located thereon and all rights, privileges and appurtenances
pertaining thereto including without limitation all rights-of-way, licenses,
adjacent streets, alleys, strips, gores and easements adjacent thereto, but
excluding any business and trade fixtures, machinery and equipment described on
Schedule 1.1.1 attached hereto, which items are owned, or leased from a third
party, by any tenant of the Buildings and located within the space leased to
that tenant (the property described in this Section 1.1.1 being herein
collectively called the “Project”);
1.1.2    All appliances, chattels, equipment, machinery, furniture, furnishings,
decorations, art work, landscaping, golf cart and other personal property, if
any, located on or about the Project which is owned and used by Seller in the
operation and maintenance thereof, described on Schedule 1.1.2 attached hereto
(including, without limitation, the non-confidential books and records described
in Section 8.1.1(o)), but expressly excluding any machinery, equipment or other
personal property (i) leased by Seller from a third party, or (ii) owned or
leased from a third party by any tenant of the Project and located within the
space leased to that tenant or in any common areas of the Project and used by a
tenant in connection with its leased premises (the “Tangible Personal
Property”);


1

--------------------------------------------------------------------------------





1.1.3    The following intangible personal property, to the extent it is
transferable and in effect as of the Closing Date, which is related to the
ownership or operation of the Project: warranties (including, without
limitation, any warranties related to the Tangible Personal Property), permits,
licenses (excluding any license to a third party to do business under Seller’s
name), certificates of occupancy, soil and other reports and studies, surveys,
maps, utility contracts, plans and specifications, engineering plans and
studies, floor plans, landscape plans, entitlements and intangible personal
property in connection with or arising out of the design, construction,
ownership, occupancy, use, management, operation, maintenance, repair or
ownership of the Property, including, without limitation, trade names (including
“Ansley at Princeton Lakes” or derivatives thereof), websites, web domains and
internet addresses, all phone number(s) for the Property, all fax number(s) for
the Property and logos (collectively, the “Intangible Personal Property”),
provided that Seller may retain copies of each of the foregoing;
1.1.4    The “Leases”, being Seller’s interest in all leases, rental agreements
and other occupancy agreements and all amendments thereto with tenants occupying
all or any portion of the Project, and any guaranties applicable thereto and all
security deposits, pet deposits, advance rental, or like payments, if any, held
by Seller in connection with the Leases, in each case, to the extent they are in
effect on the Closing Date (as defined herein), excluding, however, any and all
claims which Seller may have against any tenants or licensees under such Leases
to the extent arising prior to Closing, but subject to the provisions of Section
8.3.3. Any Leases entered into after the Effective Date in accordance with
Section 5.3.1 hereof shall be deemed for purposes of this Agreement to
constitute Leases, and the defined term Leases as used herein shall be deemed to
have been revised to include and incorporate any such Leases; and
1.1.5    The Service Contracts (defined in Section 5.1.4) to the extent they are
transferable, in effect as of the Closing Date, and which Buyer agrees to assume
in accordance with the provisions of Section 5.3.2. Any Service Contracts
entered into after the Effective Date in accordance with Section 5.3.2 hereof
shall be deemed for purposes of this Agreement to constitute Service Contracts,
and the defined term Service Contracts shall be deemed to have been revised to
include and incorporate any such Service Contracts.
For purposes of this Section 1.1, a document, agreement or instrument which is
“transferable” shall mean a document, agreement or instrument under which a
transfer is permitted without cost to Seller or Buyer; provided, however, Seller
shall use commercially reasonable efforts to obtain the consent and/or approval
of any person or entity other than Seller to such transfer if the consent and/or
approval of such person or entity is required to effectuate the transfer to
Buyer.


2

--------------------------------------------------------------------------------





ARTICLE 2. PURCHASE PRICE & DEPOSIT
2.1    Purchase Price. The purchase price for the Property shall be FORTY-THREE
MILLION FOUR HUNDRED FIFTY-TWO THOUSAND AND NO/100 DOLLARS ($43,452,000.00) (the
“Purchase Price”). The Purchase Price, as increased or decreased by prorations
and adjustments as provided herein, shall be payable in full on the Closing Date
by federal wire transfer of immediately available funds into such bank account
designated prior to the Closing Date by Seller in writing to Buyer and Escrow
Holder (as defined below); provided, however, that Buyer shall only be obligated
to pay the Purchase Price, as increased or decreased by prorations and
adjustments as provided herein, by federal wire transfer of immediately
available funds to Escrow Holder in escrow. Notwithstanding the foregoing, at
Closing Seller may use any portion of any payments due to Seller under this
Agreement to satisfy any lien or encumbrance against the Property or for such
other purpose as Seller may determine. Any payment made by wire transfer shall
not be deemed to have been made until confirmed as received by Escrow Holder and
transfer of title at the Closing shall not be deemed to have occurred until
Escrow Holder (i) has confirmed receipt of the Purchase Price, as increased or
decreased by prorations and adjustments as provided herein, and (ii) has
disbursed the net proceeds due to Seller at Closing as reflected in the
Settlement Statement (as defined in Section 8.1.1(f)) to the bank account
designated by Seller. The parties acknowledge that no portion of the Purchase
Price is allocated to the Tangible Personal Property or the Intangible Personal
Property.
2.2    Deposit. Within two (2) business days after the full execution and
delivery of this Agreement, Buyer shall deposit with the Escrow Holder the sum
of FOUR HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($450,000.00) (the “Initial
Deposit”) by federal wire transfer of immediately available funds. If Buyer has
not sooner terminated this Agreement, then within two (2) business days after
the expiration of the Inspection Period, Buyer shall deposit with the Escrow
Holder the additional sum of FOUR HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS
($450,000.00) (the “Subsequent Deposit”; the Initial Deposit and Subsequent
Deposit, if and when deposited, are collectively, the “Deposit”) by federal wire
transfer of immediately available funds. The Deposit and all interest earned on
such amounts are referred to collectively as the “Deposit”. The Deposit shall
only be refundable to Buyer if (a) Buyer terminates this Agreement prior to the
expiration of the Inspection Period, or (b) Buyer or Seller terminates this
Agreement for other reasons expressly enumerated herein (other than a default by
Buyer) which expressly contemplate a refund of the Deposit to Buyer. The Deposit
shall be applied to the Purchase Price at the Closing. If Buyer shall fail to
timely make the Deposit, then Seller may, at any time thereafter until such
Deposit has been made, terminate this Agreement by written notice to Buyer, in
which case this Agreement shall terminate, any portion of the Deposit previously
made by Buyer shall be paid to Seller and the parties shall have no further
liability to one another arising from this Agreement, except that the provisions
of this Agreement which expressly survive the termination of this Agreement
(including, but not limited to, Sections 10.14, 10.15, 10.16, 10.18, and 10.20)
shall survive such termination and be enforceable by the parties thereafter (the
“Surviving Contract Provisions”).


3

--------------------------------------------------------------------------------





2.3    Independent Consideration. Notwithstanding anything to the contrary
contained in this Agreement, if this Agreement is terminated for any reason
which entitles Buyer to the return of the Deposit, then the sum of One Hundred
and No/100 Dollars ($100.00) of the Deposit (the “Independent Consideration”)
shall be paid to Seller from the Deposit, which amount Seller and Buyer have
bargained for and agreed to as independent and sufficient consideration for
Seller’s execution and delivery of this Agreement. The Independent Consideration
is non-refundable and separate consideration from any other payment or deposit
required by this Agreement, and Seller shall retain the Independent
Consideration upon any termination of this Agreement notwithstanding any other
provision of this Agreement to the contrary.


ARTICLE 3. OPENING OF ESCROW
3.1    Opening Escrow; Title Company. As provided in Section 2.2, Buyer shall
deposit the Initial Deposit into escrow (the “Escrow”) with the office of
Fidelity National Title Insurance Company (“Escrow Holder”), which has an
address of 1300 Dove Street, Suite 310, Newport Beach, CA 92660, Attn: Valerie
Rapp. In addition, the parties shall deliver to Escrow Holder on the Effective
Date an electronic copy of this Agreement and each party shall deliver to Escrow
Holder an electronic copy of a counterpart signature page of this Agreement
executed by such party. The parties agree that Fidelity National Title Insurance
Company (“Title Company”) shall also act as the title company and issue the
Title Commitment and the Title Policy described below.
3.2    Escrow Instructions. This Agreement shall constitute both an agreement
between Seller and Buyer and escrow instructions for Escrow Holder with respect
to the subject matter of this Agreement. Escrow Holder shall indicate its
willingness to act as Escrow Holder by executing and returning two original
counterparts of this Agreement to each of Buyer and Seller. Seller and Buyer
shall promptly execute and deliver to Escrow Holder any separate or additional
escrow instructions requested by Escrow Holder which are consistent with the
terms of this Agreement. Any separate or additional instructions shall not
modify the provisions of this Agreement unless the parties agree otherwise and
expressly set forth their desire to so modify such provisions.
3.3    Deposit Provisions.
3.3.1    Upon the Closing, Escrow Holder is authorized and directed to pay the
Deposit to Seller (or as Seller may direct) by the method of payment instructed
by Seller.
3.3.2    Upon receipt by Escrow Holder prior to the end of the Inspection Period
(as hereinafter defined) of notice from Buyer to Seller stating that Buyer has
terminated, or been deemed to terminate, this Agreement pursuant to its rights
under this Agreement, Escrow Holder shall deliver the Deposit to Buyer.


4

--------------------------------------------------------------------------------





3.3.3    Upon receipt of a written notice from Seller stating that Seller is
entitled under this Agreement to the Deposit and demanding payment of the same,
Escrow Holder shall deliver the Deposit to Seller, subject, however, to the
conditions set forth in Section 3.3.7 below.
3.3.4    Upon receipt of a written notice from Buyer, stating that Buyer is
entitled under this Agreement to the return of the Deposit (other than as set
forth in Section 3.3.2 above) and demanding payment of the same, Escrow Holder
shall deliver the Deposit to Buyer, subject, however, to the conditions set
forth in Section 3.3.7 below.
3.3.5    The party entitled to receive the interest earned on the Deposit shall
pay all income taxes owed in connection therewith. The employer identification
numbers of Seller and Buyer are respectively set forth on the signature page
hereof. Buyer and Seller understand and acknowledge that the account in which
the Deposit will be held cannot be established until Escrow Holder receives
original executed IRS Form W-9 from both Seller and Buyer.
3.3.6    Escrow Holder, by signing this Agreement at the end hereof where
indicated, signifies its agreement to hold the Deposit for the purposes as
provided in this Agreement. In the event of any dispute, Escrow Holder shall
have the right to deposit the Deposit in court to await the resolution of such
dispute. The parties acknowledge and agree that Escrow Holder is acting solely
as a stakeholder at the parties’ request and for their convenience, that Escrow
Holder shall not be deemed to be the agent of either of the parties, and Escrow
Holder shall not be liable to Buyer or Seller for (i) any act or omission on its
part, other than for its gross negligence or willful misconduct; (ii) any action
taken or omitted to be taken in reliance upon any document, including any
written instructions provided for in this Agreement, which Escrow Holder shall
in good faith believe to be genuine; and (iii) any loss or impairment of the
Deposit deposited with a Federally insured financial institution, resulting from
the failure, insolvency, or suspension of the depositary. Buyer and Seller
further acknowledge that they are aware that the Federal Deposit Insurance
Corporation (FDIC) coverage applies only to a cumulative maximum amount for each
individual depositor for all of depositor’s accounts at the same or related
institution.


5

--------------------------------------------------------------------------------





3.3.7    Except as otherwise provided for in Section 3.3.2, Escrow Holder shall
not pay or deliver the Deposit to any party unless written demand is made
therefor and a copy of such written demand is delivered to the other party. If
Escrow Holder does not receive a written objection from the other party to the
proposed payment or delivery within five (5) business days after such demand is
served on such party pursuant to the notice provisions in this Agreement, Escrow
Holder is hereby authorized and directed to make such payment or delivery. If
Escrow Holder does receive such written objection within such five (5) business
day period or if for any other reason Escrow Holder in good faith shall elect
not to make such payment or delivery, Escrow Holder shall forward a copy of the
objections, if any, to the other party or parties, and continue to hold the
Deposit unless otherwise directed by written instructions from the parties to
this Agreement or by a judgment of a court of competent jurisdiction. In any
event, Escrow Holder shall have the right to refrain from taking any further
action with respect to the subject matter of the Escrow until it is reasonably
satisfied that such dispute is resolved or action by Escrow Holder is required
by an order or judgment of a court of competent jurisdiction. The Escrow Holder
may at its sole discretion resign by giving twenty (20) days written notice
thereof to the parties hereto. Seller and Buyer shall jointly select a successor
to the Escrow Holder and shall notify the Escrow Holder of the name and address
of such successor to the Escrow Holder within ten (10) business days after
receipt of notice of the Escrow Holder of its intent to resign. If the Escrow
Holder has not received notice of the name and address of such successor to the
Escrow Holder within such period, the Escrow Holder shall have the right to
select on behalf of Seller and Buyer a federally-insured bank or trust company
to act as successor to the Escrow Holder hereunder. At any time after the twenty
(20) day period, the Escrow Holder shall have the right to deliver the Deposit
to any successor to the Escrow Holder selected hereunder, provided such
successor to the Escrow Holder shall, on or before receipt of the Deposit
execute and deliver to Seller and Buyer an assumption agreement whereby it
assumes all of the Escrow Holder's obligations hereunder. Upon the delivery of
all such amounts and such assumption agreement, the successor to the Escrow
Holder shall become the Escrow Holder for all purposes hereunder and shall have
all of the rights and obligations of the Escrow Holder hereunder, and the
resigning the Escrow Holder shall have no further responsibilities or
obligations hereunder.
3.3.8    In the event of a dispute between Seller and Buyer regarding the
disposition of the Deposit, Escrow Holder shall be entitled to consult with
counsel in connection with its duties hereunder. Seller and Buyer, jointly and
severally, agree to reimburse Escrow Holder, upon demand, for the reasonable
costs and expenses including attorneys’ fees incurred by Escrow Holder in
connection with its acting in its capacity as Escrow Holder. In the event of
litigation relating to the subject matter of the Escrow, whichever of Seller or
Buyer is not the prevailing party shall reimburse the prevailing party for any
costs and fees paid by the prevailing party or paid from the escrowed funds to
Escrow Holder.


6

--------------------------------------------------------------------------------





ARTICLE 4. BUYER'S INSPECTION
4.1    Deliveries by Seller. Within two (2) business days after the Effective
Date, Seller shall make available to Buyer (via electronic data room, at the
Property, or otherwise) for inspection, those documents and reports listed on
Schedule 4.1 hereto to the extent the same are in Seller’s possession or
control, including, without limitation, any energy rating calculation prepared
by or on behalf of Seller with respect to the Buildings and maintained in
Seller’s files (all documents, reports and materials delivered to Buyer by or on
behalf of Seller, collectively referred to as the “Due Diligence Materials”).
Seller shall use good faith and commercially reasonable efforts to provide to
Buyer any additional Due Diligence Materials reasonably requested by Buyer. The
Due Diligence Materials do not (and are not required to) include any materials
proprietary to Seller or its managers or which by contract Seller must keep
confidential, property appraisals or any items which are protected by any
attorney-client privilege.
4.2    Review of Title. Within two (2) business days after the Effective Date,
Seller shall deliver to Buyer Chicago Title Insurance Company Owner’s Policy of
Title Insurance Policy No. GA-140229-O dated effective November 12, 2014 at 1:09
p.m. (the “Existing Title Policy”). Promptly after the Effective Date, Buyer
shall request a current title commitment from Escrow Holder covering the Land
(the “Title Commitment”). Seller has delivered to Buyer the ALTA/ACSM Land Title
Survey for the Property by Georgia Professional Land Surveying, LLC (the
“Surveyor”), dated September 19, 2014 (the “Survey”). For purposes of the Deed
to be delivered to Buyer at the Closing, the legal description of the Property
shall be the legal description attached hereto as Exhibit A, less and except any
right-of-way or other conveyances previously made by Seller. In the event the
legal description of the Property set forth on any Updated Survey (defined
below) obtained by Buyer is different from the legal description attached hereto
as Exhibit A, then if requested by Buyer, Seller shall also convey the Property
to Buyer pursuant to a quitclaim deed using such different legal description
that is set forth on such Updated Survey. Buyer may, at Buyer’s expense, obtain
an update to the Survey or a new survey of the Property (either an update to the
Survey or a new survey of the Property shall be referred to herein as an
“Updated Survey”). To the extent Buyer objects to any matters disclosed by the
Updated Survey, Buyer shall deliver a copy of the Updated Survey to Seller prior
to the Title Objection Date.


7

--------------------------------------------------------------------------------





4.3    Access to the Project.
4.3.1    Not later than seven (7) business days prior to the expiration of the
Inspection Period (the “Title Objection Date”), Buyer shall notify Seller in
writing of any exceptions to title as shown in the Title Commitment or the
Updated Survey or discovered in Buyer’s examination of title of which Buyer
disapproves (collectively, the “Title Objections”), subject to the following:
Buyer is conclusively deemed to have approved all matters (unless such matters
are Monetary Encumbrances (as defined below)) not timely disapproved by Buyer,
all of which matters shall constitute Permitted Exceptions (as hereinafter
defined). Seller may elect (but shall not be obligated, other than with respect
to Monetary Encumbrances) to remove or cause to be removed any of the Title
Objections at Seller’s expense. Seller shall notify Buyer in writing (“Seller’s
Title Notice”) not later than five (5) business days after receipt of the Title
Objections (“Seller’s Cure Notice Period”) whether Seller elects to remove or to
cause the Title Company to insure against the Title Objections to the reasonable
satisfaction of Buyer. Seller’s failure to deliver timely Seller’s Title Notice
to Buyer, or failure to address any Title Objection in any such notice, shall
constitute Seller’s election not to cure such Title Objection. The Title
Commitment has disclosed to Buyer that the Property is encumbered by a mortgage
and related collateral security agreements (“Existing Collateral Documents”) in
favor of one or more third party securitized lenders (“Existing Secured
Lenders”). Notwithstanding the foregoing, Seller agrees to remove as exceptions
to title to the Property (i) all mortgages and deeds of trust executed by Seller
and recorded against the Property and any other monetary liens placed on record
against the Property by, through or under Seller, including the Existing
Collateral Documents (ii) all delinquent property taxes and assessments (if any)
as of the Closing, and (iii) any mechanic’s or materialmen’s liens of record or
any other involuntary monetary liens of record, any of which are created by,
through or under Seller; provided, however, Seller shall only be required to
remove any mechanic’s or materialmen’s liens of record or any other involuntary
monetary liens of record that is not created by Seller or Seller’s agents up to
a maximum aggregate amount of $250,000.00, ((i), (ii) and (iii) collectively,
“Monetary Encumbrances”; each such exception, a “Monetary Encumbrance”). With
respect to the Monetary Encumbrances set forth in item (iii) of the preceding
sentence, Seller shall have the option to remove such Monetary Encumbrances by
either discharging them by payment, posting a bond for payment sufficient to
cause the Title Company to delete them, or by causing the Title Company
affirmatively to insure over them, such bond or affirmative insurance to be
reasonably satisfactory to Buyer. Notwithstanding anything to the contrary set
forth herein, Seller shall not be obligated to cure any exceptions to title
other than Monetary Encumbrances or matters which Seller agrees to cure in
Seller’s Title Notice or otherwise in writing, and, without limitation, Seller
shall have no obligation to cure any violations of law or municipal ordinances,
orders or requirements issued by the departments of building, fire, labor,
health or other federal, state, county, municipal or other governmental
departments and agencies having jurisdiction over the Property (provided that
Buyer shall retain its rights under Section 7.3 of this Agreement in the event
any of Seller’s representations relating to violations are or become untrue).
Notwithstanding the foregoing, Seller may, at the Closing, use the Purchase
Price or any portion thereof to clear the title of any Title Objections Seller
has elected to remove, as well as Monetary Encumbrances, provided that all
instruments so procured are recorded simultaneously with the delivery of the
Deed or, with respect to institutional mortgages, provided that customary
arrangements reasonably satisfactory to Buyer and the Title Company are made for
subsequent recording. If Seller elects to cure any Title Objection, and such
cure will


8

--------------------------------------------------------------------------------





require an extension of the Closing Date, then Seller shall deliver written
notice to Buyer of such fact no later than five (5) business days prior to the
Closing Date and the original scheduled date for Closing may, at Seller’s sole
option, be extended by a reasonable additional time to effect such cure, but in
no event shall the extension exceed fifteen (15) days after the original
scheduled date for Closing.
4.3.2    If Seller elects to cause any Title Objections to be removed or insured
over, Seller shall stipulate in Seller’s Title Notice, the manner in which such
Title Objections will be removed or insured over. If Seller elects or is deemed
to have elected not to cause any Title Objections to be removed or insured
against prior to or at the Closing, Buyer may elect by notice to Seller
delivered within three (3) business days from and after Buyer’s receipt of
Seller’s Title Notice (in which Seller states that Seller will not or is unable
to effect a cure of a Title Objection) or Seller’s deemed election not to cure a
Title Objection, as applicable (the “Buyer Response Period”), to terminate this
Agreement; provided, however, if Seller is unable to effect a cure prior to
Closing after electing to do so, then Seller shall be in default hereunder and
Buyer shall be entitled to exercise its remedies set forth in Section 9.3 below.
If Buyer timely terminates this Agreement, the Deposit shall be returned to
Buyer and, thereafter, the parties shall have no further rights or obligations
hereunder except for the Surviving Contract Provisions. Buyer’s failure to give
such notice of termination on or before the expiration of the Buyer Response
Period shall constitute Buyer’s waiver of any Title Objections (other than
Monetary Encumbrances) which Seller is unwilling to cure, in which event such
Title Objections shall be deemed “Permitted Exceptions” and the Closing shall
occur as herein provided without any reduction of or credit against the Purchase
Price related thereto.
4.3.3    Buyer shall have the right to obtain, at its own cost and expense,
further updates to the Title Commitment or Updated Survey and to notify Seller
in writing of any items of which Buyer disapproves that were not disclosed in
the original version of the Title Commitment or the Updated Survey; provided,
however, that if such notice is given after the expiration of the Inspection
Period, then Buyer may only disapprove of those exceptions that have a material
and adverse effect on the use, value or operation of the Property or on Buyer’s
reasonable ability to obtain financing. Such exceptions shall be deemed “Title
Objections” for all purposes hereunder, provided Buyer objects to same within
three (3) business days following receipt of the update to the Title Commitment
or an Updated Survey, as applicable, and Seller shall have Seller’s Cure Notice
Period commencing on the date of receipt of Buyer’s notice of such new Title
Objections to provide a Seller’s Title Notice with regard thereto in accordance
with this Section 4.3.3 (if the Closing is scheduled to occur sooner than the
expiration of Seller’s Cure Notice Period, then, at the option of Seller, the
Closing shall be adjourned to a date two (2) business days after the final day
of Seller’s Cure Notice Period).


9

--------------------------------------------------------------------------------





4.3.4    For purposes of this Agreement, the term “Permitted Exceptions” shall
mean (A) the lien of all ad valorem real estate taxes and assessments not yet
due and payable as of the date of Closing, (B) local, state and federal laws,
ordinances or governmental regulations, including but not limited to, building,
zoning and land use laws, ordinances and regulations, now or hereafter in effect
relating to the Property, (C) such state of facts as the Survey show unless
otherwise timely objected to by Buyer pursuant to a Title Objection made by
Buyer pursuant to this Section 4.3, (D) the Leases listed on the Rent Roll
attached as Exhibit I hereto and the rights of each of the tenants, solely as
tenants only, thereunder, and (E) all title exceptions and survey matters
pertaining to the Property which: (i) are shown in the Existing Title Policy,
Title Commitment or the Survey or any update to or subsequent version of the
Title Commitment or the Survey and are not timely disapproved by Buyer pursuant
to a Title Objection made by Buyer pursuant to this Section 4.3, (ii) constitute
timely Title Objections made by Buyer which Seller shall have elected not to
cure (or cause the Title Company to endorse over to the reasonable satisfaction
of Buyer), and which Buyer has elected (or is deemed to have elected) to accept
pursuant to this Section 4.3, or (iii) are otherwise expressly stated in this
Agreement as being Permitted Exceptions.
4.3.5    Except as expressly set forth in this Agreement and in the closing
documents delivered pursuant to this Agreement (“Closing Documents”), nothing
contained in this Agreement shall be construed as (i) a representation of: (x)
the state of title to the Property, or (y) matters which would be disclosed by a
current survey, or (ii) a requirement on Seller to bring any action or
proceeding or otherwise to incur any expense to render title to the Property
insurable or marketable or to cure any Title Objections.
4.4    Access to the Project.
4.4.1    Commencing on the date Buyer has delivered to Seller the insurance
certificate required under Section 4.4.4 and then for so long as this Agreement
is in effect, Buyer and Buyer’s agents, employees, contractors and
subcontractors designated in writing to Seller (together with any other party
acting by, through or under Buyer, and whether or not acting in the scope of
such party’s engagement, “Buyer’s Agents”) shall be entitled to enter upon the
Project during regular business hours upon at least one (1) business day prior
telephonic notice to conduct inspections of the Property. Seller shall have the
right to have a representative accompany Buyer and/or Buyer’s Agents on all such
inspections. Buyer and Buyer’s Agents shall conduct their respective inspections
so as not to interfere unreasonably with the use of the Property by Seller or
its tenants or with the management of the Property by any property manager of
the Property.
4.4.2    Any such inspection shall be at the sole cost of Buyer and Buyer shall
at its expense comply with all applicable federal, state and local laws,
statutes, rules, regulations, ordinances or policies in conducting any
inspection of the Project. Buyer shall not contact any tenants of the Property
without obtaining Seller’s prior written consent (which consent shall not be
unreasonably withheld, conditioned or delayed) and shall not unreasonably
disrupt Seller’s or Seller’s tenants’ activities on the Property.


10

--------------------------------------------------------------------------------





4.4.3    Neither Buyer nor Buyer’s Agents shall undertake any inspection which
involves the removal or disturbance of any physical aspect of the Project
(including, without limitation, environmental testing and sampling) or perform
any other invasive activities at the Property (“Due Diligence Activity”) without
first obtaining Seller’s prior written consent thereto, which consent may be
subject to any terms and conditions imposed by Seller in its sole discretion,
and which consent Seller may withhold in its sole discretion. Buyer shall also
provide to Seller evidence of insurance covering any Due Diligence Activity by
Buyer or Buyer’s Agents on the Property. Buyer shall conduct any Due Diligence
Activity only at the times and by the Buyer’s Agents reasonably specified in
Seller’s consent.
4.4.4    Buyer hereby agrees to indemnify, defend and hold harmless Seller and
its officers, directors, members, employees, contractors, agents, parents,
subsidiaries, partners, affiliates, and their respective officers, directors,
shareholders, employees, agents, successors and assigns (collectively, the
“Indemnitees”) from and against any and all claims, demands, causes of action,
suits, sums paid in settlement of any of the foregoing, judgments, losses,
damages, injuries, liabilities, penalties, enforcement actions, fines, taxes,
liens, encumbrances, costs or expenses (including, without limitation,
reasonable attorneys’ fees) (collectively, the “Claims”) arising from the
inspection, the final inspection, physical testing or any other activities
conducted by Buyer or Buyer’s Agents on the Project or omissions by Buyer or
Buyer’s Agents, except to the extent caused by the gross negligence or willful
misconduct of the Indemnitees. Notwithstanding anything to the contrary provided
herein, Buyer shall not indemnify the Indemnitees for any Claims arising from
pre-existing conditions of the Property except to the extent the same are
aggravated by Buyer or Buyer’s Agents. In order further to protect Seller from
any such claims, demands, or suits, Buyer agrees that it will deliver to Seller
and will cause each of Buyer's Agents to deliver to Seller, prior to their
respective entry, a certificate of liability insurance, showing Seller as an
additional insured and complying with the coverage and policy provisions
specified on the insurance schedule attached hereto as Schedule 4.4.4. The
provisions of this Section 4.4.4 shall survive the Closing or any termination of
this Agreement for a period of twelve (12) months.
4.4.5    Buyer shall at its sole expense clean up and repair any damage to the
Project caused by Buyer or Buyer’s Agents after Buyer’s or Buyer’s Agents’ entry
thereon so that the Project shall be returned substantially to the same
condition that existed prior to Buyer’s or Buyer’s Agents’ entry thereon;
provided, however, Buyer’s obligations set forth in this Section 4.4.5 shall not
apply to pre-existing conditions of the Property except to the extent the same
are aggravated by Buyer or Buyer’s agents. The provisions of this Section 4.4.5
shall survive any termination of this Agreement.


11

--------------------------------------------------------------------------------





4.5    Right of Inspection and Termination. As used in this Agreement, the term
“Inspection Period” means the period commencing upon the Effective Date and
ending at 5:00 p.m., Atlanta, Georgia local time, on July 20, 2017. Anything in
this Agreement to the contrary notwithstanding, at any time prior to the
expiration of the Inspection Period, Buyer has the right to elect to terminate
this Agreement if Buyer determines in its sole and absolute discretion that the
Property is not suitable to Buyer for any reason or no reason. Any such election
must be in writing, and upon receipt thereof by Seller, the Deposit will be
refunded in full to Buyer by wire transfer pursuant to account information
provided by Buyer and thereupon this Agreement will be null and void and of no
further force and effect whatsoever, except for the Surviving Contract
Provisions. Buyer acknowledges that if Buyer does not elect to terminate this
Agreement prior to the expiration of the Inspection Period, then, subject to
Seller’s compliance with the terms hereof, Buyer shall have been given the
opportunity to make a physical inspection of the Property, including an
inspection of the environmental condition thereof, and to examine the Due
Diligence Materials and other documents and files concerning the leasing,
maintenance, operation and financial performance of the Property, including
without limitation, copies of Seller’s environmental reports with respect to the
Property, and to conduct such non-invasive physical engineering and other
studies and tests on or of the Property as Buyer deemed appropriate in its sole
discretion.
ARTICLE 5. REPRESENTATIONS, WARRANTIES AND CONVENANTS
5.1    Seller’s Representations and Warranties. Seller’s representations and
warranties outlined in this Section 5.1, shall survive for a period of six (6)
months after the Closing Date, and shall not be merged into the Closing
Documents. Seller represents and warrants the following to Buyer, which
representations and warranties are true and correct in all material respects as
of the Effective Date and shall be deemed to have been remade as of the Closing
Date.
5.1.1    Due Formation and Authorization. Seller is duly organized and validly
existing under the laws of Delaware and has all power, authority and legal right
to execute, deliver and perform the terms of this Agreement and all Closing
Documents. This Agreement constitutes, and all Closing Documents shall
constitute, valid and legally binding obligations of Seller enforceable in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights and by general principles of equity (whether applied
in a proceeding at law or in equity). Each individual executing this Agreement
and all Closing Documents on behalf of Seller is duly authorized to do so.
5.1.2    Consent. Any consents, approvals or authorizations by any individual or
entity or court, administrative agency or other governmental authority required
in connection with the execution and delivery of this Agreement and all Closing
Documents to be executed by Seller or the consummation of the transactions
contemplated hereby or thereby (the “Transaction”) have been obtained. The
consummation of the Transaction will not result in a breach of, or constitute a
default under, any mortgage, deed of trust, bank loan, credit agreement or other
instrument to which Seller is a party or by which Seller may be bound or
affected.


12

--------------------------------------------------------------------------------





5.1.3    Rent Roll. The rent roll attached hereto as Exhibit I is the rent roll
used and relied upon by Seller in the ordinary course of business (the “Rent
Roll”). There are no leasing or other commissions due, nor will any become due,
in connection with any Lease, and no understanding or agreement with any party
exists as to payment of any leasing commissions or fees regarding future leases
or as to the procuring of tenants. Except as set forth on Schedule 5.1.3 and in
the Rent Roll, neither Seller nor Seller’s affiliates or agents have entered
into any lease or occupancy agreement with respect to the Property.
5.1.4    Service Contracts. There are no management, maintenance and/or service
agreements entered into by or on behalf of Seller other than those, if any,
described on Schedule 5.1.4, pertaining to the Project (the “Service Contracts”)
or affecting the Property that will remain in place after the Closing. Seller
has neither given nor received any written notice of default under the Service
Contracts which remains uncured, except as described on Schedule 5.1.4. Seller
has delivered to Buyer true, correct and complete copies of the Service
Contracts.
5.1.5    Environmental. Except as disclosed (i) in writing by Seller to Buyer or
(ii) in any Due Diligence Materials, Seller (x) has not received any written
notice from any governmental authority of any violations arising under the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
the Superfund Amendments and Reauthorization Act of 1986, the Resource
Conservation and Recovery Act, the Toxic Substance Control Act, all as amended,
or any other state, local, or federal environmental law, rule or regulation
(collectively, the “Environmental Laws”); (y) has not, to Seller’s knowledge,
generated or stored any Hazardous Materials at the Project except de-minimis
quantities or other amounts appropriate for the cleaning, maintenance, operation
and repair of the Project in compliance with Environmental Laws or as may be
stored by tenants under the Leases; and (z) has no knowledge that there are any
underground storage tanks at the Project.
“Hazardous Materials” means any chemical, substance, material, controlled
substance, object, condition, waste, living organisms or combination thereof
which is or may be hazardous to human health or safety or to the environment due
to its radioactivity, ignitability, corrosiveness, reactivity, explosivity,
toxicity, carcinogenicity, mutagenicity, phytotoxicity, infectiousness or other
harmful or potentially harmful properties or effects, including, without
limitation, petroleum hydrocarbons and petroleum products, lead, asbestos,
radon, polychlorinated biphenyls (PCBs) and all of those chemicals, substances,
materials, controlled substances, objects, conditions, wastes, living organisms
or combinations thereof in quantities which are now listed, defined or regulated
in any manner by any federal, state or local law based upon, directly or
indirectly, such properties or effects.
5.1.6    Employees. Seller has no employees or employment agreements or
collective bargaining agreements at the Project for which Buyer will be
responsible after the Closing.
5.1.7    Condemnation. Seller has not received written notice of, and does not
have knowledge of, any pending or threatened condemnation proceeding affecting
the Project.


13

--------------------------------------------------------------------------------





5.1.8    No Violations. Seller has not received any written notification from
any governmental or public authority that the Project is in violation of any
applicable fire, health, building (including the Americans with Disabilities Act
of 1990), use or occupancy or zoning laws where such violation remains uncured.
Seller has delivered to Buyer written evidence of any material violations of
applicable law at the Property.
5.1.9    Personal Property. All of the Tangible Personal Property is described
on Schedule 1.1.2 attached hereto, which, to Seller’s knowledge, is a materially
complete list of all material, tangible personal property owned by Seller
relating to the ownership, management, operation, maintenance, and repair of the
Property.
5.1.10    Pending or Threatened Actions. Except as indicated on Schedule
5.1.10-A hereto, Seller has not received written notice of, and does not have
knowledge of, any action, suit, arbitration, unsatisfied order or judgment,
government investigation or proceeding (collectively, “Actions”) pending against
Seller, which if adversely determined, could individually or in the aggregate
materially interfere with the consummation of the Transaction by Seller or have
a material adverse effect on the value or operation of the Property or the
validity or enforceability of the Leases. Except as indicated on Schedule
5.1.10-A hereto, and except for Actions brought in the ordinary course of
business which are fully covered by insurance, Seller has not received written
notice of, and does not have knowledge of, any Actions pending against the
Property. Except as set forth on Schedule 5.1.10-B hereto, Seller has not filed,
and has not retained anyone to file, notices of protests against, or to commence
action to review, real property tax assessments against the Project or any
portion thereof.
5.1.11    No Bankruptcy. Seller is solvent, and there are no attachments,
assignments for the benefit of creditors, receiverships, conservatorships or
voluntary or involuntary proceedings in bankruptcy or any other debtor relief
actions contemplated by Seller or filed by or against Seller, pending in any
current judicial or administrative proceeding against Seller.
5.1.12    Patriot Act Compliance. Seller is not acting, directly or indirectly,
for, or on behalf of, any person, group, entity or nation named by any Executive
Order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) or the United States Treasury Department as a terrorist, “Specially
Designated National and Blocked Person,” or other banned or blocked person,
entity or nation pursuant to any law that is enforced or administered by the
Office of Foreign Assets Control and is not engaging in the Transaction,
directly or indirectly, on behalf of, or instigating or facilitating this
Transaction, directly or indirectly, or on behalf of, any such person, group,
entity or nation.
5.1.13    Due Diligence Materials. To Seller’s knowledge, of the Due Diligence
Materials provided to Buyer are the materials relied upon by Seller in the
ordinary course of business at the Property.
5.1.14    Foreign Person.    Seller is not a “foreign person” as defined in
Section 1445 of the Internal Revenue Code of 1986, as amended, and the Income
Tax Regulations thereunder.


14

--------------------------------------------------------------------------------





5.1.15    Knowledge Defined. References to the “knowledge” of Seller shall refer
only to the actual knowledge of the Seller Designated Person (as hereinafter
defined) of Seller, and shall not be construed, by imputation or otherwise, to
refer to the knowledge of Seller, or any affiliate of Seller, to any prior
principals of Seller (or their affiliates), to any property manager, or to any
other officer, agent, manager, representative or employee of Seller or any
affiliate thereof or to impose upon such Seller Designated Person any duty to
investigate the matter to which such actual knowledge, or the absence thereof
pertains. “Seller Designated Person” shall refer to Phillip C. Pitney, the
president of PRP Real Estate Investment Management, the asset manager of the
Lessee Seller. There shall be no personal liability on the part of the Seller
Designated Person arising out of any representation or warranties made herein.
5.1.16    Cap; Basket. claim asserted after Closing for a breach of any
representation or warranty of Seller shall be actionable or payable if the
breach in question results from or is based on a condition, state of facts or
other matter of which Buyer has knowledge prior to Closing or disclosed or
referenced in this Agreement, the Due Diligence Materials, any third party
reports obtained by Buyer, the Title Commitment or the Survey. Seller shall have
no liability to Buyer for a breach of any representation or warranty (a) unless
the valid claims for all breaches aggregate more than TWENTY-FIVE THOUSAND AND
NO/100 DOLLARS ($25,000.00) (the “Basket”), in which event the amount of such
valid claims from the first dollar shall be actionable, up to the Cap (as
defined in this Section 5.1.16), and (b) unless written notice containing a
description of the specific nature of such breach shall have been given by Buyer
to Seller prior to the date that is six (6) months after the Closing Date, and
an action shall have been commenced by Buyer against Seller within thirty (30)
days after delivery of notice of the alleged breach. As used herein, the term
“Cap” shall mean an amount equal to SIX HUNDRED THOUSAND AND NO/100 DOLLARS
($600,000.00). In no event whatsoever shall Seller have any liability to Buyer
in excess of the Cap for any and all claims asserted after Closing for any
breach of a representation or warranty under this Agreement or the Closing
Documents. The provisions of this Section 5.1.16 shall survive the Closing and
shall not be merged into the Closing Documents.
5.2    Buyer’s Representations, Warranties and Covenants. Buyer’s
representations and warranties outlined in this Section 5.2, shall survive for a
period of six (6) months after the Closing Date, and shall not be merged into
the Closing Documents. Buyer hereby represents and warrants the following to
Seller, which representations and warranties are true and correct in all
material respects as of the Effective Date and shall be deemed to have been
remade as of the Closing Date.
5.2.1    Due Formation and Authorization. Buyer is duly organized and validly
existing under the laws of the state of California and has, or will have as of
the Closing Date, all requisite power, authority and legal right to execute,
deliver and perform the terms of this Agreement and all instruments, documents
and agreements to be executed by Buyer in connection herewith.


15

--------------------------------------------------------------------------------





5.2.2    Authority. Buyer has, or will have as of the Closing Date, the power
and authority to enter into this Agreement and all Closing Documents to be
executed by Buyer, to own the Property and to consummate the Transaction. This
Agreement and all Closing Documents to be executed by Buyer are, or when
delivered shall be, duly authorized, executed and delivered by Buyer and are
valid, binding and enforceable obligations of Buyer, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights and by general principles
of equity (whether applied in a proceeding at law or in equity). Each individual
executing this Agreement and the Closing Documents on behalf of Buyer is duly
authorized to do so.
5.2.3    Consent. Any consents, approvals or authorizations by any individual or
entity or court, administrative agency or other governmental authority required
in connection with the execution and delivery of this Agreement and all Closing
Documents to be executed by Buyer or the consummation of the Transaction have
been obtained or will be obtained as of the Closing Date. The consummation of
the Transaction will not result in a breach of, or constitute a default under,
any mortgage, deed of trust, bank loan, credit agreement or other instrument to
which Buyer is a party or by which Buyer may be bound or affected.
5.2.4    Pending Actions. Buyer has not received written notice of, and does not
have knowledge of, any action, suit, arbitration, unsatisfied order or judgment,
government investigation or proceeding pending against Buyer which, if adversely
determined, could individually or in the aggregate materially interfere with the
consummation of the Transaction by Buyer.
5.2.5    No Bankruptcy. There are no attachments, assignments for the benefit of
creditors, receiverships, conservatorships or voluntary or involuntary
proceedings in bankruptcy or any other debtor relief actions contemplated by
Buyer or filed by or against Buyer, pending in any current judicial or
administrative proceeding against Buyer.
5.2.6    Patriot Act Compliance. Buyer is not acting, directly or indirectly,
for, or on behalf of, any person, group, entity or nation named by any Executive
Order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) or the United States Treasury Department as a terrorist, “Specially
Designated National and Blocked Person,” or other banned or blocked person,
entity or nation pursuant to any law that is enforced or administered by the
Office of Foreign Assets Control and is not engaging in the Transaction,
directly or indirectly, on behalf of, or instigating or facilitating this
Transaction, directly or indirectly, or on behalf of, any such person, group,
entity or nation.


16

--------------------------------------------------------------------------------





5.2.7    Knowledge Defined. References in this Section 5.2 to the “knowledge” of
Buyer shall refer only to the actual knowledge of the Buyer Designated Persons
(as hereinafter defined), and shall not be construed, by imputation or
otherwise, to refer to the knowledge of Buyer, or any affiliate of Buyer, to any
prior principals of Buyer (or their affiliates), to any property manager, or to
any other officer, agent, manager, representative or employee of Buyer or any
affiliate thereof or to impose upon such Buyer Designated Persons any duty to
investigate the matter to which such actual knowledge, or the absence thereof
pertains. “Buyer Designated Persons” shall refer to the following person or
persons: Bill Stoll, the Executive Vice President, Real Estate of Buyer. There
shall be no personal liability on the part of the Buyer Designated Persons
arising out of any representation or warranties made herein.
5.3    Seller’s Covenants.
5.3.1    Leases. Seller shall continue to maintain, operate, manage and lease
the Property in the same manner that it has heretofore maintained, operated and
leased the Property and Seller shall continue to market and lease all vacant
apartment units in a manner consistent with its customary practices as of the
date of this Agreement. From the date hereof until the Closing, Seller shall
have the right to enter into Leases for the apartment units at the Property,
provided that Seller shall not enter into any Lease that is inconsistent with
the foregoing sentence without Buyer’s prior written approval, which approval
may be withheld in Buyer’s reasonable discretion. Seller shall make available
for Buyer’s inspection at the leasing office copies of Leases entered into after
the date hereof promptly following the execution thereof.
5.3.2    Service Contracts. A copy of any amendment or renewal of a Service
Contract or any new Service Contract (collectively, the “New Service Contracts”)
which Seller wishes to execute between the Effective Date and the Closing Date
will be submitted to Buyer. With respect to any such New Service Contract, Buyer
shall notify the Seller in writing within three (3) business days (“New Service
Contract Approval Period”) after its receipt thereof (and any additional
information reasonably requested by Buyer from Seller relating to any of the New
Service Contracts) of either its approval or disapproval thereof, which approval
shall not be unreasonably withheld, conditioned or delayed. In the event Buyer
notifies Seller in writing within the New Service Contract Approval Period that
Buyer does not approve any such New Service Contract and specifies the reasons
for such disapproval, then Seller shall not enter into such New Service
Contract. In the event Buyer fails to notify Seller in writing of its approval
or disapproval within the New Service Contract Approval Period, Buyer shall be
deemed to have approved any such New Service Contract. In addition, Seller
agrees to terminate prior to Closing (i) those Service Contracts which Buyer has
elected to terminate by written notice to Seller on or before the end of the
Inspection Period, provided the same are terminable without payment of a penalty
or termination fee (unless Buyer has agreed to pay any penalty or termination
fee), and (ii) any management or leasing agreements in effect with respect to
the Property, and Buyer shall assume all such agreements at Closing pending
termination.


17

--------------------------------------------------------------------------------





5.3.3    Operation and Maintenance. Between the Effective Date and the Closing
Date, Seller shall maintain and operate the Project in the same manner in which
Seller has maintained and operated the Project prior to the Effective Date (such
maintenance and operation obligations not including capital expenditures or
expenditures not incurred in the ordinary course of business).
5.3.4    Insurance. Until the Closing, Seller shall keep the Property insured
against fire, vandalism and other loss, damage and destruction to the same
extent as it has customarily insured the same. Seller’s insurance policies shall
not be assigned to Buyer at the Closing, and Buyer shall be obligated to obtain
its own insurance coverage from and after the Closing.
5.3.5    Termination of Master Lease. Seller shall deliver to the Title Company
evidence of termination of (i) the Subordination Agreement by and between
Capital One Multifamily Finance, LLC and US Diversified Residential 2, LLC and
Ansley NC, LLC, dated November 6, 2014, recorded November 12, 2014 in Deed Book
54360, Page 82, Fulton County records and (ii) the referenced master lease
(collectively, the “Master Lease Encumbrances”) such that the Title Policy may
be issued free and clear of these items.
5.3.6    Additional Information. Seller shall (i) promptly provide to Buyer
copies of any written notice of violations, notice of special assessments,
copies of insurance documentation related to any insured claims made in
connection with the Property, copies of Seller’s monthly financial statements,
and similar matters that have a material effect on the Property received by
Seller after the Effective Date, and (ii) within two (2) Business Days after
Seller’s receipt of request therefor, provide to Buyer an updated Rent Roll
updated through the date that is one (1) Business Day before the date that the
updated Rent Roll is delivered to Buyer; provided, however, Seller shall not be
required to deliver an updated Rent Roll more often than once every two (2)
weeks and prior to the Closing Date. Within two (2) business days after the
Effective Date, Seller shall deliver to Buyer, as part of the Due Diligence
Materials, copies of all pleadings filed in connection with the Action
identified on Schedule 5.1.10-A, and, in the event Seller obtains actual
knowledge that any Action is pending against either Seller or the Property,
Seller shall deliver to Buyer all copies of all pleadings filed in connection
with such Action within two (2) business days after Seller’s receipt thereof.
5.3.7    Seller’s Covenant Not to Sell. Seller agrees that, between the
Effective Date and the Closing Date, Seller will not (i) solicit or respond to
any offers or negotiations related to the sale of the Property or any material
portion thereof or interests therein, or (ii) encumber the Property; provided,
however, Seller may, with Buyer’s prior consent, not to be unreasonably
withheld, conditioned or delayed, take actions that affect title to the Property
if such actions are taken in the ordinary course of business.


18

--------------------------------------------------------------------------------





5.4    Waivers, Disclaimers and Compliance.
5.4.1    No Reliance on Documents. Except as expressly stated herein or in the
Closing Documents, Seller makes no representation or warranty as to the truth,
accuracy or completeness of any materials, data or information delivered or
given by Seller or its brokers, agents or representatives to Buyer in connection
with the Transaction. Buyer acknowledges and agrees that all materials, data and
information delivered or given by Seller to Buyer in connection with the
Transaction are provided to Buyer as a convenience only and that any reliance on
or use of such materials, data or information by Buyer shall be at the sole risk
of Buyer, except as otherwise expressly stated herein or in the Closing
Documents. Except as expressly stated herein or in the Closing Documents,
neither Seller, nor any affiliate of Seller, nor the person or entity which
prepared any report or reports delivered by Seller to Buyer shall have any
liability to Buyer for any inaccuracy in or omission from any such reports.
5.4.2    Incorrect Representation or Warranty. If Buyer obtains actual knowledge
prior to the expiration of the Inspection Period that any representation or
warranty of Seller herein is incorrect in any material respect, but Buyer
nonetheless proceeds under this Agreement to the close the Transaction without
notifying Seller of Buyer’s knowledge of such incorrectness prior to the
expiration of the Inspection Period, then Buyer will be deemed to have forever
waived any right to recover from Seller on account of such incorrectness. If
Buyer obtains actual knowledge prior to the Closing Date that any representation
or warranty of Seller herein is incorrect in any material respect, Buyer may
notify Seller of such incorrectness prior to Closing. Upon receiving any such
notification, Seller shall have the right to take such action as shall be
necessary to render correct the representation or warranty which was incorrect
in any material respect prior to the Closing Date; provided, however, if Buyer
notifies Seller of such incorrectness within the five (5) Business Days prior to
the Closing Date, then the Closing Date may be extended up to five (5) Business
Days to allow Seller time to render correct the incorrect representation or
warranty. In no event shall Seller be liable to Buyer for, or be deemed to be in
default hereunder, nor shall Buyer have the right to terminate this Agreement by
reason of any breach of representation or warranty which results from any change
that (i) occurs between the Effective Date and the Closing and (ii) is either
expressly permitted under the terms of this Agreement or does not result from a
breach of this Agreement by Seller. If Buyer obtains actual knowledge prior to
the Closing Date that any representation or warranty of Seller herein is
incorrect in any material respect but nevertheless elects to proceed to close
the Transaction despite such incorrectness, then Buyer will be deemed to have
forever waived any right to recover from Seller on account of such
incorrectness.


19

--------------------------------------------------------------------------------





5.4.3     “AS-IS” SALE. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 5.1 OF THIS
AGREEMENT OR IN THE CLOSING DOCUMENTS, BUYER ACKNOWLEDGES AND AGREES THAT BUYER
IS PURCHASING THE PROPERTY IN AN “AS-IS” CONDITION “WITH ALL FAULTS” AND WITHOUT
ANY WARRANTIES, REPRESENTATIONS OR GUARANTIES, EITHER EXPRESS OR IMPLIED, OF ANY
NATURE WHATSOEVER FROM OR ON BEHALF OF SELLER, INCLUDING WITHOUT LIMITATION,
THOSE OF FITNESS FOR A PARTICULAR PURPOSE AND USE.
BUYER ACKNOWLEDGES THAT (I) BUYER HAS HAD AND/OR WILL HAVE, PURSUANT TO THIS
AGREEMENT, AN ADEQUATE OPPORTUNITY TO MAKE SUCH LEGAL, FACTUAL AND OTHER
INQUIRIES AND INVESTIGATION AS BUYER DEEMS NECESSARY, DESIRABLE OR APPROPRIATE
WITH RESPECT TO THE PROPERTY, AND (II) EXCEPT AS OTHERWISE EXPRESSLY SET FORTH
IN THIS AGREEMENT OR IN THE CLOSING DOCUMENTS, NEITHER SELLER, NOR ANYONE ACTING
FOR OR ON BEHALF OF SELLER, HAS MADE ANY REPRESENTATION, WARRANTY, PROMISE OR
STATEMENT, EXPRESS OR IMPLIED, TO BUYER, OR TO ANYONE ACTING FOR OR ON BEHALF OF
BUYER, CONCERNING THE PROPERTY OR THE CONDITION, USE OR DEVELOPMENT THEREOF.
BUYER REPRESENTS THAT, IN ENTERING INTO THIS AGREEMENT, BUYER HAS NOT RELIED ON
ANY REPRESENTATION, WARRANTY, PROMISE OR STATEMENT, EXPRESS OR IMPLIED, OF
SELLER, OR ANYONE ACTING FOR OR ON BEHALF OF SELLER, OTHER THAN AS EXPRESSLY SET
FORTH IN THIS AGREEMENT OR IN THE CLOSING DOCUMENTS, AND THAT BUYER SHALL
PURCHASE THE PROPERTY BASED UPON BUYER’S OWN PRIOR INVESTIGATION AND EXAMINATION
OF THE PROPERTY. IF BUYER ELECTS NOT TO INSPECT THE PROPERTY OR TO TERMINATE
THIS AGREEMENT ON OR BEFORE THE EXPIRATION OF THE INSPECTION PERIOD, SUCH
ELECTION WILL BE MADE AT BUYER’S SOLE DISCRETION, IN RELIANCE SOLELY UPON THE
TESTS, ANALYSES, INSPECTIONS AND INVESTIGATIONS THAT BUYER MAKES, OR HAD THE
RIGHT BUT OPTED NOT TO MAKE, OR OTHERWISE FAILED TO MAKE, AND NOT IN RELIANCE
UPON ANY ALLEGED REPRESENTATION MADE BY OR ON BEHALF OF SELLER, OTHER THAN AS
EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE CLOSING DOCUMENTS.
5.4.4    ASSUMPTION/RELEASE. EXCEPT AS EXPRESSLY STATED HEREIN OR IN THE CLOSING
DOCUMENTS:
(a)    UPON CLOSING, BUYER ASSUMES (I) THE RISK OF ADVERSE MATTERS, INCLUDING
ADVERSE PHYSICAL CONDITIONS, DEFECTS, CONSTRUCTION DEFECTS, ENVIRONMENTAL,
HEALTH, SAFETY AND WELFARE MATTERS THAT MAY NOT HAVE BEEN REVEALED BY BUYER’S
INSPECTIONS, (II) THE RISK OF CHANGES IN THE ENVIRONMENTAL LAWS OR OTHER
APPLICABLE LAWS AND REGULATIONS RELATING TO PAST, PRESENT AND FUTURE
ENVIRONMENTAL CONDITIONS AND (III) THE RISK THAT ADVERSE PHYSICAL
CHARACTERISTICS AND CONDITIONS, INCLUDING THE PRESENCE OF HAZARDOUS MATERIALS OR
OTHER CONTAMINANTS, MAY NOT HAVE BEEN REVEALED BY ITS INVESTIGATION.


20

--------------------------------------------------------------------------------





(b)    UPON CLOSING, BUYER, FOR ITSELF AND ITS AGENTS, AFFILIATES, SUCCESSORS
AND ASSIGNS, WAIVES, RELEASES AND FOREVER DISCHARGES SELLER AND SELLER’S AGENTS,
MEMBERS, EMPLOYEES, DIRECTORS, OFFICERS, AFFILIATES, INTEREST HOLDERS, PROPERTY
MANAGERS, AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS FROM ANY AND ALL RIGHTS,
CLAIMS, OBJECTIONS, COMPLAINTS AND DEMANDS, AT LAW OR IN EQUITY, WHETHER KNOWN
OR UNKNOWN AS OF THE EFFECTIVE DATE, AND WHETHER ARISING BEFORE OR AFTER THE
EFFECTIVE DATE, THAT BUYER HAS NOW OR MAY HAVE IN THE FUTURE, ARISING OUT OF THE
PHYSICAL, ENVIRONMENTAL, ECONOMIC, LEGAL OR OTHER CONDITION OF THE PROPERTY,
INCLUDING ANY OBLIGATIONS OF SELLER UNDER THE LEASES RELATING TO THE PHYSICAL,
ENVIRONMENTAL, ECONOMIC OR LEGAL COMPLIANCE STATUS OF THE PROPERTY, AND
INCLUDING ALL CLAIMS IN TORT OR CONTRACT AND ANY CLAIM FOR INDEMNIFICATION OR
CONTRIBUTION ARISING UNDER CERCLA, RCRA, OR ANY SIMILAR FEDERAL, STATE OR LOCAL
STATUTE, RULE OR REGULATION, AND ALL OTHER TITLE OR DUE DILIGENCE MATTERS
DESCRIBED WHETHER DESCRIBED IN THIS AGREEMENT OR NOT. THE FOREGOING WAIVER AND
RELEASE SHALL NOT BE CONSTRUED TO WAIVE OR RELEASE ANY CLAIMS OF BUYER OTHERWISE
EXPRESSLY ARISING UNDER THIS AGREEMENT.
(c)    NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, BUYER DOES NOT
WAIVE, DISCHARGE OR RELEASE SELLER FROM CLAIMS ARISING OUT OF SELLER'S FRAUD
THAT AROSE DURING OR RELATE TO THE PERIOD PRIOR TO THE CLOSING DATE (“EXCLUDED
CLAIMS”).
5.4.5    Acceptance of Deed. The recording of the Deed (as hereinafter defined)
from the escrow established to effectuate the Closing shall be deemed the full
compliance by Seller of all of the Seller’s obligations under this Agreement
except for those obligations of Seller which are specifically stated to survive
the Closing or the delivery of the Deed hereunder.
5.4.6    Negotiated Purchase Price; Survival. It is understood and agreed that
the Purchase Price has been adjusted by prior negotiation to reflect that all of
the Property is sold by Seller and purchased by Buyer subject to the foregoing.
The provisions of this Section 5.4 shall survive the Closing and shall not be
merged into the Closing Documents.
ARTICLE 6. CONDEMNATION; DAMAGE, DESTRUCTION
6.1    Condemnation. If prior to the Closing any part of the Property is
condemned or taken pursuant to any governmental or other power of eminent
domain, or if written notice of taking or condemnation is issued with respect to
any portion of the Property, or if proceedings are instituted or threatened in
writing to be instituted by any governmental or other authority having the power
of eminent domain with respect to any portion of the Property (any such event, a
“Taking”) prior to the Closing, Seller shall promptly notify Buyer thereof.


21

--------------------------------------------------------------------------------





6.1.1    If the Taking (i) is of all of the Property, (ii) is of a portion of
the Project which would in Seller’s or Buyer’s commercially reasonable
determination materially impair the current use of the Project (such as the
taking of a portion of the Project that would cause the remainder of the Project
to fall out of compliance with applicable laws, codes and ordinances), (iii) is
of a portion of the Project which would in Seller’s or Buyer’s commercially
reasonable determination materially impair access to the Project or the number
of parking spaces within the Project reasonably necessary for the continued
operation consistent with past practices, or (iv) gives rise to a right on
behalf of the tenants under Leases covering, in the aggregate, in excess of one
percent (1%) of the rentable square footage of the Buildings to terminate their
Leases as a result of the Taking (and such right is not waived in writing by
such tenants prior to the expiration of Buyer’s five (5) business day period to
respond), then either Seller or Buyer shall have the right, to be exercised
within five (5) business days after receiving such notification, to terminate
this Agreement effective upon written notice to the other party.
6.1.2    If this Agreement is terminated within such five (5) business day
period, the Seller shall return the Deposit to Buyer and, except with respect to
the Surviving Contract Provisions, neither Seller nor Buyer shall have any
further rights, claims or obligations against one another arising out of this
Agreement.
6.1.3    If neither Seller nor Buyer has the right to terminate, or if they have
such right and they do not terminate as set forth above, then Buyer shall accept
the Property net of the portion taken by the Taking. In such event, if the
condemnation award in respect of the Taking is paid to Seller prior to the
Closing, the Purchase Price shall be reduced by an amount equal to the net
proceeds of the award (after deduction of the reasonable costs of collection,
including reasonable attorneys’ fees) received by, or on behalf of, Seller. If
the award has not been paid to Seller as of the Closing Date, then Seller shall
assign to Buyer, without recourse, at the Closing, by documents reasonably
satisfactory to Buyer, all rights and interests of Seller to the award, in which
case there shall be no adjustment in the Purchase Price by reason of the Taking.


22

--------------------------------------------------------------------------------





6.2    Damage or Destruction.
6.2.1    For purposes of this Section 6.2, the term “Casualty” means any
physical loss or damage (such as by fire) to the Property that would customarily
be covered by property insurance for similarly situated multifamily apartment
projects. Seller shall deliver to Buyer prompt written notice of the occurrence
of any Casualty.  In the event of a Casualty to the Property or any portion
thereof prior to the Closing which is not “major” (as hereinafter defined), this
Agreement shall remain in full force and effect provided that, upon the Closing,
there shall be a credit against the Purchase Price equal to the amount of any
insurance proceeds collected by or on behalf of Seller as a result of any such
Casualty, less any sums reasonably expended by Seller in collecting such
insurance proceeds or expended on the repair of the Property in accordance with
the last sentence of this Section 6.2.1.  If the proceeds have not been
collected as of the Closing, then Seller shall assign to Buyer all of Seller’s
right, title and interest to any proceeds Seller may have with respect to any
casualty insurance policies and the Purchase Price shall be reduced by an amount
equal to the lesser of the deductible amount under Seller’s insurance policy and
the cost of such repairs.  If the failure to promptly repair or mitigate any
Casualty would have a material, adverse effect upon the use, operation or value
of the Property, or result in a violation of applicable law, then Seller may
elect, at its option, to perform any necessary repairs.
6.2.2    In the event of a “major” Casualty, Buyer may terminate this Agreement
by written notice to Seller, in which event the Deposit shall be returned to
Buyer. If Buyer elects not to terminate this Agreement within five (5) business
days after Seller sends Buyer written notice of the occurrence of a major
Casualty, then Buyer shall be deemed to have elected to proceed with Closing, in
which event Seller shall, at Seller’s option, either (i) perform any necessary
repairs prior to Closing, or (ii) assign to Buyer all of Seller’s right, title
and interest to any claims and proceeds Seller may have with respect to any
casualty insurance policies or condemnation awards relating to the premises in
question, exclusive of any proceeds relating to the period prior to Closing of
(a) business interruption insurance or (b) rent continuation insurance. If
Seller elects to assign a casualty claim and proceeds (or any portion thereof)
to Buyer, the Purchase Price shall be reduced by an amount equal to the lesser
of the deductible amount under Seller’s insurance policy and the cost of such
repairs. Upon Closing, full risk of loss with respect to the Property shall pass
to Buyer.


23

--------------------------------------------------------------------------------





6.2.3    For purposes of this Section, “major” Casualty refers to the following:
(i) any uninsured Casualty, (ii) Casualty to the Property or any portion thereof
such that the cost of repairing or restoring the premises in question to a
condition substantially identical to that of the premises in question prior to
the event of damage would be, in the opinion of a contractor selected by Seller
and reasonably approved by Buyer, equal to or greater than One Million and
No/100 Dollars ($1,000,000.00), or (iii) Casualty to the Property or any portion
thereof that would take more than ninety (90) days for substantial completion of
restoration, repair, or remediation. If Buyer does not give notice to Seller of
Buyer’s reasons for disapproving a contractor within three (3) business days
after receipt of notice of the proposed contractor, Buyer shall be deemed to
have approved the contractor selected by Seller. In the event of any uninsured
Casualty, if Buyer elects not to exercise its right to terminate this Agreement,
then Seller shall provide a credit to Buyer at Closing in the amount of the cost
to restore, repair, or remediate such uninsured Casualty, up to a maximum of
Seventy-Five Thousand and No/100 Dollars ($75,000.00).
6.3    The provisions of this Article 6 shall survive the Closing.
ARTICLE 7. CONDITIONS TO CLOSING
7.1    Seller’s Conditions to Closing. Seller’s obligation to close the
Transaction is conditioned on all of the following, any or all of which may be
waived by Seller in writing, at its sole option:
7.1.1    All representations and warranties made by Buyer in this Agreement
shall be true and correct in all material respects on and as of the Closing
Date, as if made on and as of such date subject to any updates to the
representations and warranties of which Buyer notifies Seller after the
Effective Date and which Seller has agreed to accept, as evidenced by Seller’s
election to proceed to Closing.
7.1.2    Buyer shall have delivered the funds required hereunder, including the
balance of the Purchase Price, and all of the documents required to be executed
by Buyer pursuant to Section 8.1.2 and shall have performed in all material
respects all of its other obligations hereunder required to be performed by the
Closing Date, and complied in all material respects with all conditions required
by this Agreement to be complied with by Buyer at or prior to the Closing.
7.2    Buyer’s Conditions to Closing. Buyer’s obligation to close the
Transaction is conditioned on all of the following, any or all of which may be
waived by Buyer in writing, at its sole option:
7.2.1    All representations and warranties made by Seller in this Agreement
shall be true and correct in all material respects on and as of the Closing
Date, as if made on and as of such date, subject to any updates to the
representations and warranties of which Seller notifies Buyer after the
Effective Date and which Buyer has agreed to accept, as evidenced by Buyer’s
election to proceed to Closing.


24

--------------------------------------------------------------------------------





7.2.2    Seller shall have delivered all of the documents required to be
delivered by Seller pursuant to Section 8.1.1 hereof and shall have performed in
all material respects all of its other obligations hereunder required to be
performed by the Closing and complied in all material respects with all
conditions and obligations required by this Agreement to be complied with by
Seller at or prior to the Closing.
7.2.3    On or before the Closing Date, the Title Company shall be willing to
issue an owner’s policy of title insurance to Buyer insuring Buyer’s title to
the Property free and clear of the Master Lease Encumbrances; provided, that if
the Title Company is unwilling to do so, Seller may substitute a nationally
recognized title insurance company willing to issue such coverage.
7.3    Failure of Condition. In the event that (i) any condition set forth in
Section 7.1 above is not satisfied and is not waived by Seller, or (ii) any
condition set forth in Section 7.2 above is not satisfied and is not waived by
Buyer, on or as of the Closing Date, except as set forth in Article 9 to the
extent such condition was not satisfied as a result of a default (in which event
Article 9 shall govern), the sole right of Buyer or Seller, as the case may be,
shall be either to (a) terminate this Agreement by delivering written notice of
such termination to the other party on or prior to the Closing, in which event
the Deposit shall be returned to Buyer and the parties shall have no further
obligations or liabilities hereunder except for the Contract Surviving
Obligations, (b) waive the satisfaction of such condition or conditions and
proceed to Closing in accordance with and subject to the terms of this
Agreement.
ARTICLE 8. CLOSING
8.1    Deposits Into Escrow.
8.1.1    By Seller. On or before the Closing Date, Seller shall deposit into
Escrow:
(a)    A Limited Warranty deed with respect to the Land in the form of
Exhibit B, in recordable form (the “Deed”);
(b)    A Quitclaim Deed in accordance with the terms of Section 4.2 above.
(c)    Two (2) original Bills of Sale in the form of Exhibit C, duly executed by
Seller, with respect to the Tangible Personal Property, if any (the “Bill of
Sale”);
(d)    Two (2) original counterparts of an Assignment and Assumption of Leases
in the form of Exhibit D attached hereto, duly executed by Seller, with respect
to the Leases (the “Assignment and Assumption of Leases”);
(e)    Two (2) original counterparts of an Assignment and Assumption of Service
Contracts and Intangible Personal Property in the form of Exhibit E attached
hereto, duly executed by Seller (the “Assignment and Assumption of Service
Contracts and Intangible Personal Property”);


25

--------------------------------------------------------------------------------





(f)    Two (2) original counterparts of a settlement statement (the “Seller
Settlement Statement”), in form and content reasonably satisfactory to Seller,
duly executed by Seller, setting forth the amounts paid by or on behalf of
and/or credited to Seller pursuant to this Agreement;
(g)    A written statement as of the Closing Date reaffirming that all of the
warranties and representations of Seller made in Section 5.1 are materially true
and correct as of the Closing Date in the form of Exhibit M attached hereto
except as set forth thereon; with each such exception being subject to Section
5.4.2;
(h)    Such surveys, site plans, plans and specifications, and other matters
relating to the Project as are in the possession of Seller to the extent not
theretofore delivered to Buyer;
(i)    To the extent the same are in Seller’s possession or its property
manager’s possession, original or photocopies of certificates of occupancy for
all space within the Buildings located on the Project;
(j)    To the extent the same are in Seller’s possession or control, original
executed counterparts of the Leases;
(k)    A notice, in form of Exhibit F attached hereto, duly executed by Seller,
which Buyer shall send to each tenant under each of the Leases (as the case may
be) promptly after the Closing Date (the “Tenant Notice”);
(l)    A duly executed FIRPTA Affidavit in the form of Exhibit G attached
hereto, subject to Section 8.4.2.;
(m)    A vendor notice letter from Seller notifying all vendors under assumed
Service Contracts of the Closing in the form of Exhibit H attached hereto;
(n)    An updated Rent Roll reflecting any changes to the Rent Roll attached as
Exhibit I hereto.
(o)    All of the keys to any door or lock on the Project and the original
tenant files and other non-confidential books and records (excluding any
appraisals, budgets, information regarding the marketing of the Property for
sale, submissions relating to Seller’s obtaining of corporate authorization,
attorney and accountant work product, attorney-client privileged documents, or
other information in the possession or control of Seller or Seller’s property
manager which Seller deems proprietary) relating to the Property in Seller’s
possession;
(p)    Any documents required to be executed by Seller in order to transfer the
warranties with respect to the Project and the Tangible Personal Property;
(q)    Copies of such documents of Seller which authorize the sale of the
Property to Buyer and other documents as all are reasonably required by the
Title Company and reasonably approved by Seller;


26

--------------------------------------------------------------------------------





(r)    A Seller’s Affidavit in the form of Exhibit J attached hereto;
(s)    (i) An affidavit that Seller is a resident (or is deemed to be a
resident) of the State of Georgia for purposes of O.C.G.A. § 48-7-128 in the
form of Exhibit K attached hereto, (ii) a Form PT-61, e-filed by Seller prior to
the Closing, and (iii) such other disclosures and reports as are required by
applicable state and local law in connection with the conveyance of real
property;
(t)    Seller shall cause the Broker (as defined hereinafter) to execute and
deliver to Seller and Buyer a release of any lien or claim of lien of Broker
with respect to the Property in the form of Exhibit L attached hereto and shall
execute and deliver to Buyer and Seller a general release of any claims arising
out of the transaction contemplated in this Agreement;
8.1.2    By Buyer. On or before the Closing Date, Buyer shall deposit into
Escrow:
(a)    The balance of the Purchase Price as required by Section 2.1, and as
reduced pursuant to Section 8.3.8;
(b)    Two (2) original counterparts of the Assignment and Assumption of Leases
duly executed by Buyer;
(c)    Two (2) original counterparts of the Assignment and Assumption of Service
Contracts and Intangible Personal Property duly executed by Buyer;
(d)    One (1) executed copy of a settlement statement (the “Buyer Settlement
Statement”), in form and content reasonably satisfactory to Buyer, duly executed
by Buyer, setting forth the amounts paid by or on behalf of and/or credited to
Buyer pursuant to this Agreement;
(e)    Two (2) original counterparts of the Tenant Notice duly executed by
Buyer;
(f)    Such documents as are necessary to fully authorize the purchase of the
Property by Buyer as are reasonably required by the Title Company; and
(g)    A written statement as of the Closing Date reaffirming that all of the
warranties and representations of Buyer made in Section 5.2 are materially true
and correct as of the Closing Date in the form of Exhibit N attached hereto
except as set forth thereon.
8.1.3    Other Documents. Seller and Buyer shall each deposit such other
instruments and funds as are reasonably required by Escrow Holder or otherwise
required to close Escrow and consummate the sale of the Property in accordance
with the terms of this Agreement.


27

--------------------------------------------------------------------------------





8.2    Closing Costs.
8.2.1    Seller’s Costs. Seller shall pay (a) the fees of any counsel
representing it in connection with this transaction, (b) one-half (½) of any
escrow fee which may be charged by Escrow Holder or Title Company, (c) all
applicable transfer taxes, documentary stamp taxes and similar charges (if any)
relating to the transfer of the Property, (d) the cost of the Survey, (e) the
costs of curing all Title Objections and Monetary Encumbrances for which Seller
is responsible under this Agreement, including the fees, costs, and payments
owed to the Existing Secured Lenders necessary to release the Existing
Collateral Documents from the Property, and (f) any additional charges (not
specifically addressed above) customarily charged to sellers in accordance with
common escrow practices in the jurisdiction in which the Project is located.
8.2.2    Buyer’s Costs. Buyer shall deposit with Escrow Holder for disbursement
by Escrow Holder (a) the fees of any counsel representing Buyer in connection
with this transaction, (b) one-half (½) of any escrow fees charged by the Escrow
Holder or Title Company, (c) the fees for recording the Deed, (d) the cost of
Buyer’s inspections of the Property, (e) the cost of any updates or revisions to
the Survey, including updates or revisions necessary to comply with the
requirements of Buyer or its lender, (f) any sales or similar taxes on the
transfer of the Tangible Personal Property, (g) the premium for the Buyer’s
title policy, including of the fees associated with obtaining any Extended
Coverage Policy and any endorsements to the title policy, and (h) any additional
charges (not specifically addressed above) customarily charged to buyers in
accordance with common escrow practices in the jurisdiction in which the Project
is located.
8.3    Prorations. The following shall be prorated and adjusted between Seller
and Buyer such that all items of income and expense for the day of Closing shall
be attributed to Buyer.
8.3.1    Taxes and Assessments. General real estate taxes and assessments
imposed by applicable governmental authorities (“Taxes”) and any assessments by
private covenant constituting a lien or charge on the Property for the then
current calendar year not yet due and payable. The real estate tax proration
shall be based upon the most recent ascertainable tax bills for the Property.
8.3.2    Utilities. Utilities, including water, sewer, electric, and gas, based
upon the last reading of meters prior to the Closing. Seller shall endeavor to
obtain meter readings on the day before the Closing Date, and if such readings
are obtained, there shall be no proration of such items. Seller shall pay at
Closing, or as soon thereafter as practicable, the bills therefor for the period
to the day preceding the Closing, and Buyer shall pay the bills therefor for the
period subsequent thereto. If the utility company will not issue separate bills,
Buyer will receive a credit against the Purchase Price for Seller’s portion and
will pay the entire bill prior to delinquency after Closing. Seller shall
receive a credit for the amount of deposits, if any, with utility companies that
are transferable and that are assigned to Buyer at the Closing


28

--------------------------------------------------------------------------------





8.3.3    Collected Rents. All collected rent and other income (and any
applicable state or local tax on rent) under Leases in effect on the Closing
Date or otherwise related to the Property. Buyer shall receive a credit for any
rentals, including without limitation, reimbursable utility bills for utility
charges incurred by Seller and reimbursable to Seller from the tenants under the
Leases, collected by Seller before Closing but applicable to any period of time
after Closing. If Buyer collects rents for the month of Closing or delinquencies
after Closing, Buyer shall first apply such rent to the month of Closing, and
thereafter to obligations due and payable to Buyer for its period of ownership
and to reasonable costs of collection, promptly remitting the balance, if any,
to Seller. Notwithstanding the foregoing, Buyer shall not be obligated to
collect any delinquencies or to institute any lawsuit or other collection
procedures to collect delinquent rents, and Seller shall have no right to pursue
tenants in occupancy after Closing, provided that Seller shall have the sole
right to collect rents, if any, which are unpaid or delinquent as of Closing,
from tenants who are no longer in occupancy as of the Closing
8.3.4    Leasing Commissions. On or before the Closing Date, Seller shall pay in
full all leasing commissions and locator’s and finder’s fees due to leasing or
other agents for each Lease or renewal entered into prior to the Closing Date,
regardless of when any tenant under such lease takes occupancy.
8.3.5    Fees and Charges under Service Contracts and Permits. Fees and charges
under the Service Contracts that are being assigned to and assumed by Buyer at
the Closing, and fees for all permits relating to the operation of the Property,
on the basis of the periods to which the Service Contracts and permits relate.
8.3.6    Tenant Deposits. All tenant security deposits (and interest thereon if
required by law or contract to be earned thereon) shall be transferred or
credited to Buyer at Closing. As of the Closing, Buyer shall assume Seller’s
obligations related to tenant security deposits, but only to the extent they are
properly credited and transferred to Buyer. In addition, Seller shall transfer
to Buyer all of Seller’s interest in the balance of all SureDeposit accounts or
like tenant security bond arrangements related to the Property, if any.
8.3.7    Seller’s Insurance. Seller may cancel its existing polices of insurance
relating to the Property as of the Closing Date, and Seller shall be entitled to
any refund of premiums prepaid thereon from its insurance company.
8.3.8    Prorations Statement. No less than five (5) business days prior to the
anticipated Closing, Seller shall prepare the Settlement Statement containing
all of the prorations of income and expenses required hereunder, and shall
prepare and deliver a final statement to Escrow Holder on or before the Closing,
which Settlement Statement shall be subject to Buyer’s reasonable approval. Each
of Buyer and Seller shall act reasonably and in good faith in preparing such
statement, and Seller shall provide the backup for the items in such statement
as shall be reasonably requested by Buyer.


29

--------------------------------------------------------------------------------





8.3.9    Final Adjustment After Closing. In the event that final amounts or
bills are not available or cannot be issued prior to Closing for any item being
prorated under this Section 8.3, then Buyer and Seller agree to allocate such
items on a fair and equitable basis as soon as such bills are available, final
adjustment to be made no later than ninety (90) days after Closing (except for
Taxes, for which the ninety (90) day limit shall not apply) (the “Final
Adjustment Date”). Payments in connection with the final adjustment shall be due
within thirty (30) days of written notice, except that payment for Taxes shall
be due within thirty (30) days after receipt of the final bill for Taxes.
8.3.10    No Further Adjustments. All adjustments and prorations under this
Section 8.3 shall be made on or prior to the Final Adjustment Date and shall be
conclusive and binding upon Seller and Buyer, and Seller and Buyer hereby waive
any right to contest after the Final Adjustment Date any prorations,
apportionments or adjustments to be made pursuant to this Section 8.3.10.
8.3.11    Rent Ready Adjustments. Not more than forty-eight (48) hours prior to
the Closing Date (the “Walk Through Date”), a representative of Buyer and a
representative of Seller shall conduct an onsite walk-through of the then
unoccupied rental units on the Property to determine whether such unoccupied
rental units are in “rent ready” condition. With respect to any rental unit that
is vacated either (a) on or before five (5) days prior to the Closing Date that
Seller has not placed in a “rent ready” condition before the Walk Through Date
or (b) on or after the Walk Through Date, Buyer shall receive a credit against
the Purchase Price at Closing in the amount of $750 per unit. As used herein,
“‘rent ready’ condition” means Seller’s practice and procedures, as of the date
of this Agreement, for placing units in “rent ready” condition. Nothing
contained in this Section 8.3.11 shall be construed as limiting Buyer’s rights
and Seller’s obligations under the other provisions of this Agreement.
8.3.12    Survival. The provisions of this Section 8.3 shall survive the
Closing.
8.4    Closing of Escrow.
8.4.1    Closing. The close of escrow for the Transaction (the “Closing”) shall
take place on August 31, 2017, or such earlier date as Buyer and Seller may
mutually agree (the “Closing Date”). The parties shall conduct an escrow style
closing through Escrow Holder so that it will not be necessary for any party to
attend the Closing. In the event that the Transaction fails to close by the
Closing Date (as may be extended pursuant to the terms of this Agreement) and
has not been otherwise terminated pursuant to the terms of this Agreement, the
parties shall have the rights and obligations as provided in Article 9.
8.4.2    Closing Agent. Escrow Holder shall comply with all applicable federal,
state and local reporting and withholding requirements relating to the close of
the Transaction. Without limiting the foregoing, pursuant to Section 6045 of the
Internal Revenue Code, Escrow Holder shall be designated the “closing agent”
hereunder and shall be solely responsible for complying with the Tax Reform Act
of 1986 with regard to reporting all settlement information to the Internal
Revenue Service.


30

--------------------------------------------------------------------------------





8.4.3    Procedure. To Close the Escrow, Escrow Holder shall:
(a)    Cause the Deed to be recorded and thereafter mailed to Buyer, and deliver
a counterpart of each of the Bill of Sale, the Assignment and Assumption of
Service Contracts and Intangible Personal Property, and the Assignment and
Assumption of Leases executed by Seller to Buyer; and
(b)    Deliver to Seller a counterpart of the Bill of Sale, the Assignment and
Assumption of Service Contracts and Intangible Personal Property and Assignment
and Assumption of Leases executed by Buyer, a copy of the Deed and, by wire
transfer of federal funds deliver to Seller the Purchase Price, plus or minus
any net debit or credit to Seller by reason of the prorations and allocations of
closing costs provided for in this Agreement.
8.5    Possession. Subject to the Leases and the Permitted Exceptions,
possession of the Property (including, without limitation, all keys to the
Project in Seller’s possession or control) shall be delivered to Buyer upon
Closing.
ARTICLE 9. BREACH OF AGREEMENT
9.1    Seller’s Termination. Seller shall have the right to terminate this
Agreement as its sole and exclusive remedy and receive the Deposit as liquidated
damages for the breach of this Agreement if any of the following occurs: (i) any
condition precedent to Seller’s obligations to close contained in Section 7.1.1
or Section 7.1.2 has not been satisfied or waived by Seller in writing by the
Closing Date, or (ii) the Closing otherwise fails to occur by reason of Buyer’s
improper failure or refusal to perform its obligations hereunder and the same is
not cured within seven (7) days after Buyer's receipt of notice thereof from
Seller (but in no event later than the Closing Date).
[Remainder of page intentionally blank]
















31

--------------------------------------------------------------------------------






9.2    Seller’s Remedies; Liquidated Damages. BUYER AND SELLER AGREE THAT IN THE
EVENT OF A DEFAULT OR BREACH HEREUNDER BY BUYER WHICH RESULTS IN THE FAILURE OF
ESCROW TO CLOSE, THE DAMAGES TO SELLER WOULD BE EXTREMELY DIFFICULT AND
IMPRACTICABLE TO ASCERTAIN. IN SUCH EVENT, THE PARTIES AGREE THAT THE DEPOSIT IS
A REASONABLE ESTIMATE OF THE DAMAGES WHICH SELLER WILL INCUR AS A RESULT OF SUCH
DEFAULT OR BREACH. SAID AMOUNT SHALL BE THE FULL, AGREED AND LIQUIDATED DAMAGES
TO SELLER FOR SUCH DEFAULT OR BREACH OF THIS AGREEMENT BY BUYER AND SELLER’S
SOLE AND EXCLUSIVE REMEDY THEREFOR. HOWEVER, THIS SECTION SHALL NOT LIMIT
SELLER’S RIGHTS TO RECEIVE REIMBURSEMENT FOR ITS REASONABLE ATTORNEYS’ FEES OR
WAIVE OR AFFECT SELLER’S INDEMNITY RIGHTS AND BUYER’S INDEMNITY OBLIGATIONS
UNDER OTHER SECTIONS OF THIS AGREEMENT (WHICH ARE NOT LIMITED BY THIS SECTION
9.2). THE PARTIES ACKNOWLEDGE THAT THE PAYMENT OF SUCH LIQUIDATED DAMAGES IS NOT
INTENDED AS A FORFEITURE OR PENALTY, BUT IS INTENDED TO CONSTITUTE LIQUIDATED
DAMAGES TO SELLER.
____DD____ Initials of Buyer        ____JAR_____ Initials of Owner Seller
____PCD_____ Initials of Lessee Seller
[Remainder of page intentionally blank]







--------------------------------------------------------------------------------






9.3    Buyer’s Remedies. If the Closing fails to occur by reason of Seller’s
improper failure or refusal to perform its obligations hereunder and same is not
cured within seven (7) days after Seller’s receipt of written notice thereof
from Buyer (but in no event later than the date of Closing), then Buyer shall be
entitled as its sole remedy either (a) to terminate this Agreement and to the
return of the Deposit, together with any and all Buyer’s Costs (as hereinafter
defined) incurred as of the date of such termination up to a maximum of $75,000,
or (b) to seek specific performance of Seller’s obligation to sell the Property
to Buyer, it being understood and agreed that the remedy of specific performance
shall not be available to enforce any other obligation of Seller hereunder.
These remedies are mutually exclusive and Buyer must elect, by notice to Seller
and Escrow Holder, which of these remedies it wishes to pursue no later than
forty-five (45) days after the date scheduled for the Closing Date. Buyer shall
be deemed to have elected to terminate this Agreement and receive back the
Deposit as provided above if Buyer fails to file suit for specific performance
against Seller in a court having jurisdiction in the county and state in which
the Property is located, on or before sixty (60) days following the date upon
which Closing was to have occurred. For purposes of this Agreement, “Buyer’s
Costs” shall mean the actual expenses incurred by Buyer and paid (i) to Buyer’s
attorneys for reasonable fees in connection with the negotiation of this
Agreement or the proposed purchase and/or financing of the Property, (ii) to
third party consultants in connection with the performance of examinations,
inspections and/or investigations performed by Buyer or Buyer’s Agents, and
(iii) to any potential lender in connection with any proposed financing of the
Property.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IN NO EVENT SHALL
SELLER’S LIABILITY UNDER THIS AGREEMENT AND/OR ANY RELATED DOCUMENTS (INCLUDING,
WITHOUT LIMITATION, ANY AND ALL LIABILITY RESULTING FROM, CONNECTED WITH OR
ARISING OUT OF: (i) ANY BREACH OR VIOLATION BY SELLER OF ANY REPRESENTATION,
WARRANTY, COVENANT, AGREEMENT OR PROMISE OF SELLER SET FORTH IN THIS AGREEMENT
OR ANY OF THE RELATED DOCUMENTS, (ii) SELLER’S DEFAULT HEREUNDER OR FAILURE TO
COMPLY WITH ANY DUTY, RESPONSIBILITY OR OBLIGATION OF SELLER SET FORTH IN THIS
AGREEMENT OR ANY RELATED DOCUMENT, AND/OR (iii) ANY INDEMNIFICATION OBLIGATIONS
OF SELLER SET FORTH IN THIS AGREEMENT (OTHER THAN THOSE SET FORTH IN SECTION
10.16 OF THIS AGREEMENT) OR ANY OF THE CLOSING DOCUMENTS) EXCEED, IN THE
AGGREGATE, THE AMOUNT OF THE CAP.
9.4    Notwithstanding Sections 9.1, 9.2 and 9.3 hereof, in no event shall the
provisions of Sections 9.1, 9.2 or 9.3 limit Buyer’s or Seller’s obligation to
indemnify the other party, or the damages recoverable by the indemnified party
against the indemnifying party due to, a party’s express obligation to indemnify
the other party in accordance with Sections 4.4.4, 10.15 or 10.16 of this
Agreement.
9.5    The provisions of this Article 9 shall survive the Closing of this
Agreement.


33

--------------------------------------------------------------------------------





ARTICLE 10. GENERAL PROVISIONS
10.1    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which, taken together, shall
constitute one and the same instrument. Except for the Deed and other documents
to be recorded at Closing, electronic, photocopy and facsimile copies of
signatures may be used in place and stead of original signatures with the same
force and effect as originals.
10.2    Entire Agreement. This Agreement contains the entire, integrated
agreement between the parties respecting the subject matter of this Agreement
and supersedes all prior and contemporaneous understandings and agreements,
whether oral or in writing, between the parties respecting the subject matter of
this Agreement. There are no representations, agreements, arrangements or
understandings, oral or in writing, between the parties to this Agreement
relating to the subject matter of this Agreement which are not fully expressed
in this Agreement. The terms of this Agreement are intended by the parties as a
final expression of their agreement with respect to those terms and they may not
be contradicted by evidence of any prior or contemporaneous agreement.
10.3    Counsel; Construction. Each party has received independent legal advice
from its attorneys with respect to the advisability of executing this Agreement
and the meaning of the provisions hereof. The provisions of this Agreement shall
be construed as to their fair meaning, and not for or against any party based
upon any attribution to such party as the source of the language in question.
Headings used in this Agreement are for convenience of reference only and shall
not be used in construing this Agreement.
10.4    Choice of Law. This Agreement and the rights and obligations of the
parties hereto shall be governed by and construed and enforced in accordance
with the laws of the State of Georgia, exclusive of the conflict of laws
principles of such state. The parties consent to jurisdiction of the state or
federal courts located in the State of Georgia in the event of any litigation
arising out of this Agreement.
10.5    Severability. If any term, covenant, condition or provision of this
Agreement, or the application thereof to any person or circumstance, to any
extent shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remainder of the terms, covenants, conditions or provisions
of this Agreement, or the application thereof to any person or circumstance,
shall remain in full force and effect.
10.6    Waiver of Covenants, Conditions or Remedies. Either Buyer or Seller may
waive any breach of the terms and conditions hereof by the other party only by a
written statement to that effect signed by the waiving party. Such waiver shall
not constitute a continuing waiver of similar or other breaches of the terms and
conditions hereof. Except as otherwise expressly noted herein, all remedies,
rights, undertakings, obligations and agreements contained herein shall be
cumulative and not mutually exclusive.


34

--------------------------------------------------------------------------------





10.7    Business Day. As used herein, “business day” means any calendar day
except a Saturday, Sunday or federal holiday and those days on which financial
institutions in the State of Georgia are closed. If the time period by which any
right, option or election provided under this Agreement must be exercised, or by
which any act required under this Agreement must be performed, expires on a
Saturday, Sunday or federal holiday or those days on which financial
institutions in the State of Georgia are closed, then such time period shall be
automatically extended through the close of business on the next
regularly-scheduled business day.
10.8    Exhibits and Schedules. All exhibits and schedules listed as such in the
Table of Contents are attached hereto and are incorporated by reference into
this Agreement.
10.9    Amendment. This Agreement may be amended solely by the written agreement
of Buyer and Seller.
10.10    Relationship of Parties. The parties agree that their relationship is
that of seller and buyer, and that nothing contained herein shall make either
party the agent or legal representative of the other for any purpose whatsoever,
nor shall this Agreement be deemed to create any form of business organization
between the parties hereto, nor is either party granted any right or authority
to assume or create any obligation or responsibility on behalf of the other
party, nor shall either party in any way be liable for any debt of the other.
10.11    No Third-Party Benefit. This Agreement is intended to benefit only the
parties hereto and no other person or entity has or shall acquire any rights
hereunder.
10.12    Further Acts. Each party agrees without further consideration to
perform any further acts and to execute, acknowledge and deliver any documents
which may be reasonably necessary to carry out the provisions of this Agreement.
The provisions of this Section 10.12 shall survive the Closing.
10.13    No Recording. Buyer shall not record this Agreement, any memorandum of
this Agreement, any assignment of this Agreement or any other document which
would cause a cloud on the title to the Property.


35

--------------------------------------------------------------------------------





10.14    Assignment. Subject to the provisions of this Section 10.14, the terms
and provisions of this Agreement are to apply to and bind the permitted
successors and assigns of the parties hereto. Buyer may not assign its rights
under this Agreement other than to an affiliate of Buyer or Steadfast Apartment
REIT III, Inc. that is under common direct or indirect equity ownership as Buyer
or Steadfast Apartment REIT III, Inc. of not less than fifty-one percent (51%)
(a “Permitted Assignee”) without first obtaining Seller’s written approval,
which approval may be given, conditioned or withheld in Seller’s sole
discretion, and any such attempted assignment without Seller’s prior written
approval shall be null and void. In the event Buyer intends to assign its rights
hereunder, (a) Buyer shall send Seller written notice of the identity of the
Permitted Assignee at least five (5) days prior to the date of the proposed
assignment, which notice shall include the legal name and structure of the
proposed assignee, and (b) Buyer and the proposed assignee shall execute an
assignment and assumption of this Agreement. In no event shall any assignment of
this Agreement release or discharge Buyer from any liability or obligation
occurring hereunder prior to the date of Closing; provided, however, from and
after the date of Closing, Buyer shall be released and discharged from all
liability and obligations occurring hereunder. Any transfer, directly or
indirectly, of any stock, partnership interest or other ownership interest in
Buyer shall constitute an assignment of this Agreement. The provisions of this
Section 10.14 shall survive the Closing or any termination of this Agreement.
10.15    Attorneys’ Fees. If any action is brought by either party against the
other party, relating to or arising out of this Agreement, the Transaction or
the enforcement hereof, the prevailing party shall be entitled to recover from
the other party reasonable attorneys’ fees, costs and expenses incurred in
connection with prosecution or defense of such action. For purposes of this
Agreement, the term “attorneys’ fees” or “attorneys’ fees and costs” shall mean
the reasonable fees and expenses of counsel to the parties hereto, which may
include printing, photocopying, duplicating and other expenses, air freight
charges, and fees billed for law clerks, paralegals and other persons not
admitted to the bar but performing services under the supervision or at the
request of any attorney, and the costs and fees incurred in connection with the
enforcement, collection or appeal of any judgment obtained in any such
proceeding. The provisions of this Section 10.15 shall survive the Closing and
the entry of any judgment, and shall not merge or be deemed to have merged into
any judgment or the earlier termination of this Agreement.
10.16    Brokers. Each of Buyer and Seller represents and warrants to the other
that (a) except for Cushman & Wakefield (“Broker”), it has not dealt with any
brokers or finders in connection with the purchase and sale of the Property, and
(b) insofar as such party knows, no other broker or person is entitled to any
commission or finder’s fee in connection with the purchase and sale of the
Property. Seller hereby agrees that, upon final consummation of the Transaction,
Seller shall be responsible for the payment of the broker’s commission to Broker
pursuant a separate written agreement between Broker and Seller. Seller and
Buyer each agrees to indemnify and hold harmless the other against any claim
incurred by reason of any brokerage fee, commission, finder’s fee or other
compensation which is payable or alleged to be payable to any broker or finder
because of any agreement, act, omission or statement of the indemnifying party.
The provisions of this Section 10.16 shall survive the Closing or any
termination of this Agreement.


36

--------------------------------------------------------------------------------





10.17    Notices. Any notice pursuant to this Agreement shall be given in
writing by (a) reputable overnight delivery service with proof of delivery, or
(b) United States Mail, postage prepaid, registered or certified mail, return
receipt requested, or (c) legible facsimile transmission or electronic mail
transmission sent to the intended addressee at the address set forth below, or
to such other address or to the attention of such other person as the addressee
shall have designated by written notice sent in accordance herewith, and shall
be deemed to have been given either at the time of refusal of such delivery, or,
in the case of expedited delivery service or mail, as of the date of first
attempted delivery at the address and in the manner provided herein or the date
of the refusal of such delivery, or, in the case of facsimile or email
transmission, as of the date of the facsimile or email transmission provided
that an original of such facsimile or email is also sent on or before the next
business day to the intended addressee by means described in clauses (a) or (b)
above. The counsel for each party set forth in this Section 10.17 is authorized
to give and receive any notice on behalf of such party. Unless changed in
accordance with the preceding sentence, the addresses for notices given pursuant
to this Agreement shall be as follows.
Seller’s Address for Notice:    
c/o PRP Real Estate Management, Inc.
1700 K Street, NW
Suite 720
Washington, DC 20006
Attention: Phillip C. Pitney
Facsimile:
Email:


with a copy to:


King & Spalding LLP
1185 Avenue of the Americas
New York, New York 10036-4003
Fax No.: (212) 556-2222
Attn: R. Davis Powell
Email: dpowell@kslaw.com


Buyer’s Address for Notice:
Steadfast Asset Holdings, Inc.
18100 Von Karman, Suite 500
Irvine, California 92612
Attention: Ana Marie del Rio, Esq.
Facsimile: (949) 777-8216
Email: AnaMarie.delRio@steadfastco.com


with a copy to:


37

--------------------------------------------------------------------------------






Morris, Manning & Martin, LLP
1600 Atlanta Financial Center
3343 Peachtree Road, NE
Atlanta, Georgia 30326
Attention: Christina M. Graham
Facsimile: (404) 365-9532
Email: cgraham@mmmlaw.com


10.18    Confidentiality. Buyer and its representatives shall hold in confidence
all non-public data and information obtained with respect to Seller or its
business, whether obtained before or after the execution and delivery of this
Agreement, and shall not disclose the same to others; provided, however, that it
is understood and agreed that Buyer may disclose such data and information (a)
to the employees, lenders, investors, shareholders, consultants, accountants and
attorneys of Buyer, and any other party acting by, through or under Buyer on a
need to know basis, provided that such persons agree to treat such data and
information as confidential, (b) as part of legal filings and evidence in
connection with proceedings following any dispute between Seller and Buyer
alleging a breach of this Agreement and (c) as may otherwise be required by any
applicable law or regulation. The provisions of this Section 10.18 shall survive
Closing or the earlier termination of this Agreement.
10.19    Return of Materials. In the event this Agreement is terminated for any
reason prior to Closing, Buyer shall promptly return to Seller or destroy all
materials (and all copies thereof) with respect to the Property and the
Transaction furnished to Buyer or Buyer’s Agents by Seller or its agents or
representatives, including, without limitation, all statements, documents,
schedules, exhibits or other written information; provided, however, Buyer shall
not be required to return or destroy materials that Buyer is required to
maintain pursuant to any laws or Buyer’s internal policies, provided, further
that any materials maintained by Buyer shall be kept confidential in accordance
with the terms of this Agreement. The provisions of this Section 10.19 shall
survive the termination of this Agreement for a period of three (3) months.
10.20    Mutual Waivers of Jury Trial and Certain Damages. BUYER AND SELLER EACH
HEREBY EXPRESSLY, IRREVOCABLY, FULLY AND FOREVER RELEASES, WAIVES AND
RELINQUISHES ANY AND ALL RIGHT TO TRIAL BY JURY AND ALL RIGHT TO RECEIVE
PUNITIVE, EXEMPLARY AND CONSEQUENTIAL DAMAGES FROM THE OTHER (OR ANY PAST OR
FUTURE BOARD MEMBER, TRUSTEE, DIRECTOR, OFFICER, EMPLOYEE, MEMBER, PARTNER,
AGENT, REPRESENTATIVE OR ADVISOR OF THE OTHER) IN ANY CLAIM, DEMAND, ACTION,
SUIT, PROCEEDING OR CAUSE OF ACTION IN WHICH BUYER OR SELLER IS A PARTY, WHICH
IN ANY WAY (DIRECTLY OR INDIRECTLY) ARISES OUT OF, RESULTS FROM OR RELATES TO
ANY OF THE FOLLOWING, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING AND
WHETHER BASED ON CONTRACT OR TORT OR ANY OTHER LEGAL BASIS: THIS AGREEMENT; ANY
PAST, PRESENT OR FUTURE ACT, OMISSION, CONDUCT OR ACTIVITY WITH RESPECT TO THIS
AGREEMENT; ANY TRANSACTION, EVENT OR OCCURRENCE CONTEMPLATED BY THIS AGREEMENT;
THE PERFORMANCE OF ANY


38

--------------------------------------------------------------------------------





OBLIGATION OR THE EXERCISE OF ANY RIGHT UNDER THIS AGREEMENT; OR THE ENFORCEMENT
OF THIS AGREEMENT. BUYER AND SELLER AGREE THAT THIS AGREEMENT CONSTITUTES
WRITTEN CONSENT THAT TRIAL BY JURY SHALL BE WAIVED IN ANY SUCH CLAIM, DEMAND,
ACTION, SUIT, PROCEEDING OR OTHER CAUSE OF ACTION AND AGREE THAT BUYER AND
SELLER EACH HAS THE RIGHT AT ANY TIME TO FILE THIS AGREEMENT WITH THE CLERK OR
JUDGE OF ANY COURT IN WHICH ANY SUCH CLAIM, DEMAND, ACTION, SUIT, PROCEEDING OR
OTHER CAUSE OF ACTION MAY BE PENDING AS STATUTORY WRITTEN CONSENT TO WAIVER OF
TRIAL BY JURY.
10.21    Time of Essence. Time is of the essence of this Agreement.
10.22    Record Access and Retention. Prior to Closing, Seller shall promptly
provide to Buyer (at Buyer’s expense) copies of, or shall provide Buyer
reasonable access to, such factual information as may be reasonably requested by
Buyer, and in the possession or control of Seller, or its property manager or
accountants, to enable Buyer’s auditor to conduct an audit, in accordance with
Rule 3-14 of Securities and Exchange Commission Regulation S-X, of the income
statements of the Property for the year to date of the year in which Closing
occurs plus the two (2) immediately preceding calendar years (provided, however,
that other than fees paid or payable to Seller, a Seller affiliate or a third
party for on-site property management, such audit shall not include an audit of
asset management fees internally allocated by Seller (as opposed to paid to a
third party) or interest expenses attributable to the Seller). Following
Closing, (A) Seller agrees to retain for a period of eighteen (18) months after
the Closing Date all documents included on the Retention List (defined below)
and (B) Seller shall promptly provide to Buyer (at Buyer’s expense) copies of,
or shall provide Buyer reasonable access to, any items on the Retention List as
may be reasonably requested by Buyer to enable Buyer’s auditor to conduct an
audit, in accordance with Rule 3-14 of Securities and Exchange Commission
Regulation S-X, of the income statements of the Property for the year to date of
the year in which Closing occurs plus the two (2) immediately preceding calendar
years (provided, however, that other than fees paid or payable to Seller, a
Seller affiliate or a third party for on-site property management, such audit
shall not include an audit of asset management fees internally allocated by
Seller (as opposed to paid to a third party) or interest expenses attributable
to the Seller). For purposes of this Section 10.22, the term “Retention List”
means a list of documents provided by Buyer to Seller prior to Closing which
constitutes a comprehensive list of all documents Buyer may need in order to
comply with the terms of this Section 10.22 following Closing. Buyer shall be
responsible for all out-of-pocket costs associated with this audit. Seller shall
reasonably cooperate (at no cost to Seller) with Buyer’s auditor in the conduct
of such audit. Without limiting the foregoing, (i) Buyer or its designated
independent or other auditor may audit Seller’s operating statements of the
Property, at Buyer’s expense, and Seller shall provide such documentation
included on the Retention List as Buyer or its auditor may reasonably request in
order to complete such audit, and (ii) Seller shall furnish to Buyer such
financial and other information included on the Retention List as may be
reasonably required by Buyer or any affiliate of Buyer to make any required
filings with the Securities and Exchange Commission or other governmental
authority. The provisions of this Section shall survive Closing.


39

--------------------------------------------------------------------------------





10.23    Joint and Several Liability. The obligations and liabilities of Owner
Seller and Lessee Seller, as Seller hereunder shall be joint and several. Buyer
is authorized and empowered to pursue claims against each Seller, or any one or
more of them, without joining the other Seller.
(Signature page follows)






40

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
Effective Date.
SELLER:
 
 
 
ANSLEY NC, LLC,
a Delaware limited liability company
 
 
 
By: _/s/_Jill A. Russo____________________
Name: _Jill A. Russo____________________
Title: _Vice President____________________
 
 
 
FEIN:
 
 
 
 
US Diversified Residential 2, LLC
a Delaware limited liability company
 
 
 
By:
US Diversified Resident 2 JV, LLC
 
its sole member
 
 
 
 
By:
PRP REI, LLC,
 
 
its manager
 
 
 
 
 
By: _/s/ Paul C. Douglas__________
 
 
Name: _Paul C. Douglas__________
 
 
Title: _Managing Member________
 
 
 
FEIN:
 
 
 
 
BUYER:
 
 
 
STEADFAST ASSET HOLDINGS, INC.,
a California corporation
 
 
 
By: _/s/_Dinesh Davar___________________
Name: _Dinesh Davar____________________
Title: _Chief Financial Officer_____________
 
 
 
FEIN: _90-0152520___



(Agreement of Escrow Holder follows)






Signature Page to Purchase and Sale Agreement – Ansley at Princeton Lake

--------------------------------------------------------------------------------






ESCROW HOLDER
The undersigned hereby agrees to act as the Escrow Holder pursuant to the
foregoing Agreement and is executing this Agreement for the limited purposes set
forth in Article 3.


FIDELITY NATIONAL TITLE INSURANCE COMPANY
 
 
 
 
By: _/s/ Valerie Rapp________________
 
Name: _Valerie Rapp________________
 
Title: _VP_________________________
 
 
 
 
 
Address: 1300 Dove Street, Suite 310, Newport Beach, CA 92660
Attention: Valerie Rapp
Phone: 949-477-3646
Email: valerierappteam@fnf.com





(End signatures)






Signature Page to Purchase and Sale Agreement – Ansley at Princeton Lake

--------------------------------------------------------------------------------






EXHIBIT A
LEGAL DESCRIPTION OF THE REAL PROPERTY
TRACT 1


ALL THAT TRACT OR PARCEL OF LAND LYING AND BEING IN LAND LOT 2 OF THE 14TH FF
DISTRICT, CITY OF ATLANTA, FULTON COUNTY, GEORGIA AND BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS:


COMMENCING AT THE 1/2" REBAR FOUND INTERSECTING THE NORTHERN RIGHT-OF-WAY OF
CAMP CREEK PARKWAY WITH THE LAND LOT LINES COMMON TO LAND LOT 256 OF THE 14th FF
DISTRICT AND LAND LOT 1 OF THE 14th DISTRICT; THENCE LEAVING SAID RIGHT-OF-WAY
ALONG SAID LAND LOT LINE NORTH 01 DEGREES 01 MINUTES 31 SECONDS EAST A DISTANCE
OF 1121.50 FEET TO A POINT; THENCE NORTH 00 DEGREES 14 MINUTES 23 SECONDS WEST,
A DISTANCE OF 855.77 FEET TO A 5/8" REBAR FOUND ON THE SOUTHERN RIGHT-OF -WAY OF
REDWINE ROAD (VARIABLE RIGHT-OF-WAY); THENCE CROSSING SAID RIGHT-OF-WAY NORTH 02
DEGREES 06 MINUTES 01 SECONDS WEST A DISTANCE OF 91.67 FEET TO A POINT ON THE
NORTHERN RIGHT OF WAY OF REDWINE ROAD, SAID POINT BEING THE TRUE POINT OF
BEGINNING.


THENCE FROM THE TRUE POINT OF BEGINNING, RUNNING THENCE ALONG SAID NORTHERN
RIGHT OF WAY OF REDWINE ROAD THE FOLLOWING COURSES AND DISTANCES: NORTH 89
DEGREES 50 MINUTES 36 SECONDS WEST A DISTANCE OF 446.56 FEET TO A POINT; NORTH
85 DEGREES 16 MINUTES 10 SECONDS WEST A DISTANCE OF 75.24 FEET TO A POINT; NORTH
89 DEGREES 50 MINUTES 36 SECONDS WEST A DISTANCE OF 222.10 FEET TO A POINT;
SOUTH 86 DEGREES 02 MINUTES 47 SECONDS WEST A DISTANCE OF 83.71 FEET TO A POINT;
NORTH 89 DEGREES 50 MINUTES 36 SECONDS WEST A DISTANCE OF 95.86 FEET TO A POINT;
72.55 FEET ALONG THE ARC OF A CURVE DEFLECTING TO THE RIGHT, HAVING A RADIUS OF
463.00 FEET AND A CHORD BEARING AND DISTANCE OF NORTH 85 DEGREES 21 MINUTES 14
SECONDS WEST, 72.48 FEET TO A POINT; 209.16 FEET ALONG THE ARC OF A CURVE,
DEFLECTING TO THE RIGHT, HAVING A RADIUS OF 463.00 FEET AND A CHORD BEARING AND
DISTANCE OF NORTH 67 DEGREES 55 MINUTES 21 SECONDS 207.39 FEET TO A POINT; NORTH
54 DEGREES 58 MINUTES 52 SECONDS WEST, 11.53 FEET TO A POINT; THENCE, LEAVING
SAID RIGHT OF WAY AND RUNNING NORTH 64 DEGREES 32 MINUTES 58 SECONDS EAST A
DISTANCE OF 109.49 FEET TO A POINT; THENCE, NORTH 39 DEGREES 32 MINUTES 19
SECONDS EAST A DISTANCE OF 705.23 FEET TO A POINT; THENCE NORTH 35 DEGREES 54
MINUTES 06 SECONDS EAST A DISTANCE OF 258.12 FEET TO A POINT; THENCE NORTH 53
DEGREES 17 MINUTES 29 SECONDS EAST A DISTANCE OF 126.76 FEET TO A POINT; THENCE,
NORTH 61 DEGREES 34 MINUTES 34 SECONDS EAST A DISTANCE OF 107.24 FEET TO A
POINT; THENCE, NORTH 68 DEGREES 55 MINUTES 52 SECONDS EAST A DISTANCE OF 63.56
FEET TO A POINT; THENCE, NORTH 79 DEGREES 34 MINUTES 17 SECONDS EAST A DISTANCE
OF 80.57 FEET TO A POINT; THENCE, SOUTH 88 DEGREES 39 MINUTES 36 SECONDS EAST A
DISTANCE OF 83.16 FEET TO A POINT; THENCE, SOUTH 87 DEGREES 47 MINUTES 02
SECONDS EAST A DISTANCE OF 88.14 FEET TO A POINT; THENCE, SOUTH 00 DEGREES 09
MINUTES 12 SECONDS EAST A DISTANCE OF 364.87 FEET TO A POINT; THENCE, SOUTH 00
DEGREES 44 MINUTES 51 SECONDS WEST A DISTANCE OF 687.05 FEET TO A POINT, SAID
POINT BEING THE TRUE POINT OF BEGINNING.


SAID TRACT CONTAINS 815,273 SQUARE FEET OR 18.716 ACRES.


TOGETHER WITH the beneficial easement contained in that certain Limited Warranty
Deed between Princeton Lakes Apartments, LLC and City of Atlanta, Georgia dated
December 29, 2011 and recorded in Deed Book 50826, Page 399, aforesaid records.


Exh.A-1

--------------------------------------------------------------------------------






EXHIBIT B
FORM OF LIMITED WARRANTY DEED



























--------------------------------------------------------------------------------

After recording return to:
___________________
__________________
__________________
___________________
LIMITED WARRANTY DEED
STATE OF GEORGIA    )
) SS:
COUNTY OF ____________    )


THIS INDENTURE is made this _____ day of _________, 2017, by and between
________________________________ (“Grantor”); and ___________________________, a
________________ (“Grantee”) (the terms Grantor and Grantee to include their
respective successors, legal representatives, and assigns where the context
hereof requires or permits).


W I T N E S S E T H:


Grantor, for and in consideration of the sum of TEN AND NO/100 ($10.00) DOLLARS,
and other good and valuable consideration, in hand paid at and before the
sealing and delivery of these presents, the receipt, adequacy, and sufficiency
of which being hereby acknowledged, has granted, bargained, sold, and conveyed,
and by these presents does hereby grant, bargain, sell, and convey unto Grantee,
subject to all matters set forth on Exhibit B attached hereto and incorporated
herein by this reference (such matters, collectively, the "Permitted
Exceptions") and to the reservation set forth below, all that tract or parcel of
land lying and being in Land Lot ____ of the ___th District,_____________
County, Georgia, and being more particularly described on Exhibit A attached
hereto and incorporated herein by this reference (such land, the "Property").
TO HAVE AND TO HOLD the Property, together with all and singular the rights,
members and appurtenances thereof, to the same being, belonging, or in anywise
appertaining, to the only proper use, benefit and behoof of Grantee forever in
FEE SIMPLE, subject only to the Permitted Exceptions.





--------------------------------------------------------------------------------





AND GRANTOR WILL WARRANT and forever defend the right and the title to the
Property, subject to the Permitted Exceptions, unto Grantee, its successors and
assigns, against the claims of any persons owning, holding or claiming by,
through or under Grantor, but not otherwise.
[SIGNATURES BEGIN ON NEXT PAGE]









--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Grantor has caused its duly authorized representatives to
execute, seal and deliver this indenture, all the day and year first written
above.




 
 
GRANTOR:
 
 
 
 
Signed, sealed and delivered
________________________________
in the presence of:
 
a _______________________________
________________________________
By: _____________________________
Unofficial Witness
Name:
 
 
Title:
 
________________________________
 
 
Notary Public
 
 
 
 
 
 
My Commission Expires:
 
 
________________________________
 
 
 
 
 
 
(NOTARIAL SEAL)
 
 









--------------------------------------------------------------------------------








EXHIBIT A
LEGAL DESCRIPTION OF THE PROPERTY




















Exh.B-4

--------------------------------------------------------------------------------







EXHIBIT B
PERMITTED EXCEPTIONS


















Exh.B-5

--------------------------------------------------------------------------------






EXHIBIT C
FORM OF BILL OF SALE
KNOW ALL MEN BY THESE PRESENTS, THAT US DIVERSIFIED RESIDENTIAL 2, LLC, a
Delaware limited liability company and Ansley NC LLC, a Delaware limited
liability company (collectively, “Seller”), for and in consideration of the sum
of Ten Dollars ($10.00) and other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, does by these presents BARGAIN AND
SELL, unto ______________________________, a ______________________________
(“Buyer”), its successors and assigns, all of Seller’s right, title, and
interest, if any, in and to the following described personal property (but
excluding any business and trade fixtures, furniture, furnishings, decorations,
artwork, moveable partitions, machinery, equipment and any other personal
property (including, but not limited to the following, whether or not installed
so as to be fixture under applicable law, telephone and other communication
systems and equipment, security and alarm systems, computer systems and printers
and other computer-related equipment and signage) leased from a third party, or
owned by any tenant of the building and located within the space leased to that
tenant or in any common areas of the building and used by a tenant in connection
with its leased premises), to-wit:
All tangible personal property used in connection with the operation of the real
estate described in Exhibit A, attached hereto and incorporated herein by
reference, including, without limitation, all tangible personal property
identified on Exhibit A‑1 attached hereto and incorporated herein by reference
(collectively, the “Personal Property”).


BUYER TAKES THE PERSONAL PROPERTY “AS IS,” “WHERE IS,” AND “WITH ALL FAULTS” AND
WITH NO OBLIGATION ON THE PART OF SELLER TO MAKE ANY REPAIRS. SELLER HAS NOT
MADE AND DOES NOT MAKE ANY REPRESENTATIONS AS TO THE PHYSICAL CONDITION,
OPERATION OR ANY OTHER MATTER AFFECTING OR RELATED TO THE PERSONAL PROPERTY,
EXCEPT AS EXPRESSLY SET FORTH IN THE PURCHASE AND SALE AGREEMENT DATED ____ ___,
2017 BY AND BETWEEN SELLER, ANSLEY NC, LLC, A DELAWARE LIMITED LIABILITY COMPANY
AND BUYER (THE “PURCHASE AND SALE AGREEMENT”) AND ANY OTHER DOCUMENTS EXECUTED
AND DELIVERED BY SELLER IN CONNECTION THEREWITH OR EXCEPT AS HEREIN SPECIFICALLY
SET FORTH OR REFERRED TO. EXCEPT AS EXPRESSLY SET FORTH IN THE PURCHASE AND SALE
AGREEMENT AND ANY OTHER DOCUMENTS EXECUTED AND DELIVERED BY SELLER IN CONNECTION
THEREWITH OR EXCEPT AS HEREIN SPECIFICALLY SET FORTH OR REFERRED TO, SELLER
EXPRESSLY DISCLAIMS AND BUYER ACKNOWLEDGES AND ACCEPTS THAT SELLER HAS
DISCLAIMED TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY AND ALL REPRESENTATIONS,
WARRANTIES OR GUARANTIES OF ANY KIND, ORAL OR WRITTEN, EXPRESS OR IMPLIED,
CONCERNING THE PERSONAL PROPERTY, INCLUDING, WITHOUT LIMITATION, (i) THE VALUE,
CONDITION, MERCHANTABILITY, MARKETABILITY, PROFITABILITY, SUITABILITY OR FITNESS
FOR A PARTICULAR USE OR PURPOSE OF THE PERSONAL PROPERTY, (ii) THE


Exh.C-1

--------------------------------------------------------------------------------





MANNER OR QUALITY OF THE CONSTRUCTION OF THE MATERIALS, IF ANY, INCORPORATED
INTO THE PERSONAL PROPERTY, AND (iii) THE MANNER, QUALITY, STATE OF REPAIR OR
LACK OF REPAIR OF THE PERSONAL PROPERTY. EXCEPT AS EXPRESSLY SET FORTH IN THE
PURCHASE AND SALE AGREEMENT AND ANY OTHER DOCUMENTS EXECUTED AND DELIVERED BY
SELLER IN CONNECTION THEREWITH OR EXCEPT AS HEREIN SPECIFICALLY SET FORTH OR
REFERRED TO, SELLER IS NOT LIABLE OR BOUND IN ANY MANNER BY ANY VERBAL OR
WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY
FURNISHED BY ANY BROKER, AGENT, EMPLOYEE, SERVANT OR OTHER PERSON, UNLESS THE
SAME ARE SPECIFICALLY SET FORTH IN THE PURCHASE AND SALE AGREEMENT AND ANY OTHER
DOCUMENTS EXECUTED AND DELIVERED BY SELLER IN CONNECTION THEREWITH OR EXCEPT AS
HEREIN SPECIFICALLY SET FORTH OR REFERRED TO.
And Seller does hereby warrant that it is the owner thereof, and that the
Personal Property is free and clear of any and all claims, liens, charges,
security interests and other encumbrances arising by, through or under Seller.
This Bill of Sale shall be governed by and construed in accordance with the
internal laws of the State of Georgia without regard to conflicts of law
principles.
This Bill of Sale shall be binding upon and inure to the benefit of Seller and
Buyer and their respective successors and assigns.
This Bill of Sale may be executed in counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.
[Signatures follow]


Exh.C-2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF the undersigned have executed this BILL OF SALE as of this
_____ day of ____________________, 2017.
SELLER:
 
 
 
US Diversified Residential 2, LLC
a Delaware limited liability company
 
 
 
By:
US Diversified Resident 2 JV, LLC
 
its sole member
 
 
 
 
By:
PRP REI, LLC,
 
 
its manager
 
 
 
 
 
By: __________________________
 
 
Name: ________________________
 
 
Title: _________________________
 
 
 
FEIN:
 
 
 
 
BUYER:
 
 
 
[ ___ ]
 
 
 
 
By: __________________________________
Name: ________________________________
Title: _________________________________
 
 
 
FEIN: ________________





Exh.C-3

--------------------------------------------------------------------------------





EXHIBIT A
TO BILL OF SALE










































Exh.C-4

--------------------------------------------------------------------------------





EXHIBIT A-1
TO BILL OF SALE


Description of Personal Property


[Attach Schedule 1.1.2 to Purchase and Sale Agreement, as updated at Closing]




































Exh.C-5

--------------------------------------------------------------------------------






EXHIBIT D


FORM OF ASSIGNMENT AND ASSUMPTION OF LEASES
THIS ASSIGNMENT AND ASSUMPTION OF LEASES (the “Assignment”) is made as of this
___ day of __________, 2017, between US DIVERSIFIED RESIDENTIAL 2, LLC, a
Delaware limited liability company (“Assignor”), and
____________________________, a ____________________________ (“Assignee”).
For and in consideration of the sum of Ten Dollars ($10.00) and other valuable
consideration to it in hand paid by Assignee to Assignor, the conveyance by
Assignor to Assignee of all that certain real property commonly known as 3871
Redwine Road, Atlanta, Georgia 30344 (the “Property”), and the mutual covenants
herein contained, the receipt and sufficiency of the foregoing consideration
being hereby acknowledged by the parties hereto, Assignor hereby assigns,
transfers, sets over and conveys to Assignee all of Assignor’s right, title and
interest in, to and under the Leases (as listed on Exhibit A, attached hereto
and incorporated herein by reference), and all rents and all security deposits
relating to the Property in each case as the same may have been amended,
restated, supplemented, altered or otherwise modified from time to time.
Notwithstanding the foregoing, Assignor and Assignee acknowledge and agree that
Assignor shall retain the right to seek and pursue any and all rights and
remedies to which it is entitled against any tenant, subtenant, licensee or
other occupant of the Property under the Leases to the extent set forth in the
Purchase and Sale Agreement between Assignor, Ansley NC, LLC, a Delaware limited
liability company, and Assignee dated as of ______ ___, 2017 (the “Agreement”),
but subject to Section 8.3.3 of the Agreement. Terms used herein, which are not
otherwise defined herein, shall have the meaning set forth in the Agreement.
Assignee does hereby assume and agree to perform all of Assignor’s obligations
under or with respect to the Leases, (i) arising or accruing from and after the
date hereof, and (ii) accruing prior to the date hereof for which Buyer has
received a credit or other form of reimbursement at the closing under the
Agreement (“Assumed Prior Obligations”), in each case subject to the terms of
the Agreement.
Assignor shall remain liable to the tenants under the Leases, to the extent set
forth in the Leases, and brokers and finders whose commissions are payable
thereunder prior to the date hereof for all of Assignor’s obligations under or
with respect to the Leases which arise and relate to the period prior to the
date hereof other than the Assumed Prior Obligations.
Assignee hereby acknowledges that any rights Assignee may have against Assignor
with respect to the Leases are limited solely to those rights set forth herein
and those rights set forth in the Agreement which expressly survive the Closing
of the transactions contemplated by the terms of the Agreement, and are (without
limitation) subject to Section 5.4 of the Agreement.
This Assignment shall be binding upon and inure to the benefit of Assignor and
Assignee and their respective heirs, executors, administrators, successors and
assigns.
This Assignment shall be governed by and construed in accordance with the
internal laws of the State of Georgia without regard to conflicts of law
principles.


Exh.D-1

--------------------------------------------------------------------------------





This Assignment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
[The remainder of this page is intentionally left blank]


Exh.D-2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Assignor and Assignee have each executed this Assignment as
of the date first written above.


ASSIGNOR:
 
 
 
US Diversified Residential 2, LLC
a Delaware limited liability company
 
 
 
By:
US Diversified Resident 2 JV, LLC
 
its sole member
 
 
 
 
By:
PRP REI, LLC,
 
 
its manager
 
 
 
 
 
By: __________________________
 
 
Name: ________________________
 
 
Title: _________________________
 
 
 
ASSIGNEE:
 
 
 
____________________________,
a ___________________________
 
 
 
By: __________________________________
Name: ________________________________
Title: _________________________________







SCHEDULE OF EXHIBITS:
EXHIBIT A – Rent Roll






Exh.D-3

--------------------------------------------------------------------------------






EXHIBIT E
FORM OF ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS AND INTANGIBLE PERSONAL
PROPERTY
This ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS AND INTANGIBLE PERSONAL
PROPERTY (the “Assignment”) is made as of the _____ day of _____________, 2017,
between US DIVERSIFIED RESIDENTIAL 2, LLC, a Delaware limited liability company
(“Assignor”), and ____________________, a ____________________ (“Assignee”).
For and in consideration of the sum of Ten Dollars ($10.00) and other valuable
consideration to it in hand paid by Assignee to Assignor, the conveyance by
Assignor to Assignee of all that certain real property commonly known as 3871
Redwine Road, Atlanta, Georgia 30344 (the “Property”), and the mutual covenants
herein contained, the receipt and sufficiency of the foregoing consideration
being hereby acknowledged by the parties hereto, Assignor hereby assigns,
transfers, sets over and conveys to Assignee all of Assignor’s right, title and
interest, to the extent assignable, in, to and under the Service Contracts and
Intangible Personal Property. Terms used herein, which are not otherwise defined
herein, shall have the same meaning as set forth in the Purchase and Sale
Agreement dated as of ____ __, 2017 (the “Agreement”), by and between Assignor,
Ansley NC, LLC, a Delaware limited liability company, and Assignee.
Assignee does hereby assume and agree to perform all of Assignor’s obligations
under the service contracts attached hereto as Exhibit A (the “Service
Contracts”) and Intangible Personal Property (i) arising or accruing from and
after the date hereof, and (ii) for which Buyer has received a credit or other
form of reimbursement at the closing under the Agreement (“Assumed Prior
Obligations”), in each case subject to the terms of the Agreement.
Assignor shall remain liable to the counterparties to the Service Contracts, to
the extent set forth in the Service Contracts, for all of Assignor’s obligations
under or respect to the Service Contracts which arise and relate to the period
prior to the date hereof other than the Assumed Prior Obligations.
This Assignment shall be binding upon and inure to the benefit of Assignor and
Assignee and their respective heirs, executors, administrators, successors and
assigns.
Assignee hereby acknowledges that any rights Assignee may have against Assignor
with respect to the Service Contracts and Intangible Personal Property are
limited solely to those rights set forth herein and those rights set forth in
the Agreement which expressly survive the Closing of the transactions
contemplated by the terms of the Agreement, and are (without limitation) subject
to Section 5.4 of the Agreement.
This Assignment shall be governed by and construed in accordance with the
internal laws of the State of Georgia without regard to conflicts of law
principles.


Exh.E-1

--------------------------------------------------------------------------------





This Assignment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
IN WITNESS WHEREOF, Assignor and Assignee have each executed this Assignment as
of the date first written above.


ASSIGNOR:
 
 
 
US Diversified Residential 2, LLC
a Delaware limited liability company
 
 
 
By:
US Diversified Resident 2 JV, LLC
 
its sole member
 
 
 
 
By:
PRP REI, LLC,
 
 
its manager
 
 
 
 
 
By: __________________________
 
 
Name: ________________________
 
 
Title: _________________________
 
 
 
ASSIGNEE:
 
 
 
____________________________,
a ___________________________
 
 
 
By: __________________________________
Name: ________________________________
Title: _________________________________









Exh.E-2

--------------------------------------------------------------------------------






EXHIBIT F
FORM OF TENANT NOTICE OF SALE




[**DATE**]




TO:
          All Valued Residents of Ansley at Princeton Lakes
 
 
Re:
Notice of Lease Assignment and Transfer of Security Deposit



This letter is to notify you that the property commonly known as
_________________, [**ADDRESS**] (“Property”) has this date been sold and the
ownership transferred.
In connection with this sale, all of the interest of the lessor under your lease
of space in the Property, together with your security deposit, have been
transferred to the new owner. You are hereby notified that, from and after the
date hereof and until further notice, all future payments under your lease
should be made payable to [**COMMUNITY NAME**] and mailed to [**COMMUNITY
LEASING OFFICE ADDRESS**]. In addition, all questions or other matters regarding
your lease should be directed to the property manager at [**COMMUNITY LEASING
OFFICE PHONE NUMBER**].
Thank you for your cooperation.




[EXECUTION APPEARS ON THE FOLLOWING PAGE]


Exh.F-1

--------------------------------------------------------------------------------





Thank you for your assistance and cooperation during this transition.
PREVIOUS LANDLORD:
 
 
 
US Diversified Residential 2, LLC
a Delaware limited liability company
 
 
 
By:
US Diversified Resident 2 JV, LLC
 
its sole member
 
 
 
 
By:
PRP REI, LLC,
 
 
its manager
 
 
 
 
 
By: __________________________
 
 
Name: ________________________
 
 
Title: _________________________











Exh.F-2

--------------------------------------------------------------------------------






EXHIBIT G
FORM OF FIRPTA AFFIDAVIT


Section 1445 of the Internal Revenue Code of 1986, as amended (“Code”), provides
that a transferee of a U.S. real property interest must withhold tax if the
transferor is a foreign person. For U.S. tax purposes (including Section 1445 of
the Code), the owner of a disregarded entity will be the transferor of the
property and not the disregarded entity. To inform __________________, a
__________________ (the “Transferee”), that withholding of tax is not required
upon the disposition of the U.S. real property interests by US DIVERSIFIED
RESIDENTIAL 2, LLC, a Delaware limited liability company, and which disregarded
entity is owned by US DIVERSIFIED RESIDENTIAL 2 JV, LLC (the “Transferor”), the
undersigned hereby certifies on behalf of Transferor:
1.
Transferor is not a “foreign corporation,” “foreign partnership,” “foreign
trust” or “foreign estate” (as those terms are defined in the Code and
regulations promulgated thereunder);



2.
Transferor's U.S. employer identification number is:



US DIVERSIFIED RESIDENTIAL 2 JV, LLC:    


3.
Transferor is not a disregarded entity, as defined in §1.1445-2(b)(2)(iii), of
the United States Income Tax Regulations; and



4.
Transferor's office address is:



c/o PRP Real Estate Management, Inc.
1700 K Street, NW
Washington, DC 20006


Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.
Under penalties of perjury, I declare that I have examined this certification
and to the best of my knowledge and belief it is true, correct and complete. I
further declare that I have the authority to sign this document on behalf of
Transferor.




[Signature on Following Page]


Exh.G-1

--------------------------------------------------------------------------------





TRANSFEROR:
 
 
 
US Diversified Residential 2, LLC
a Delaware limited liability company
 
 
 
 
By: __________________________
 
Name: ________________________
 
Title: _________________________











Exh.G-2

--------------------------------------------------------------------------------






VENDOR NOTICE LETTER
Ansley at Princeton Lakes
3871 Redwine Road, Atlanta, Georgia 30344


Dear Contractor:


Please be advised that on the date of this notice the _______________________
have been conveyed and your service contract has been assigned from [Seller
Name] (the “Prior Owner”), to [Purchaser Name] (the “New Owner”).


Until further notice, all correspondence, notices and invoices from and after
the date hereof shall be directed to the New Owner at the following address:
[Name and Address]


Please direct all notices and invoices attributable to periods prior to the date
hereof to the Prior Owner at the following address:
[Name and Address]


This notice may be executed in two or more counterparts and each of such
counterparts, for all purposes, shall be deemed to be an original but all such
counterparts together shall constitute but one and the same instrument, binding
upon all parties hereto, notwithstanding that all of such parties may not have
executed the same counterpart.
Dated: [Date].







--------------------------------------------------------------------------------






EXHIBIT J
FORM OF SELLER’S AFFIDAVIT


SELLER’S TITLE AFFIDAVIT


__________ ___, 2017


Personally appeared before me __________________, who is the ______________ of
ANSLEY NC, LLC, a Delaware limited liability company (“Owner”), who, being duly
sworn according to law, deposes and says on oath:


1.    That Owner owns record title in and to that certain tract or parcel of
land described on Exhibit A attached hereto and incorporated herein by this
reference (the “Property”) subject to those matters listed on Exhibit B (the
“Permitted Exceptions”);


2.    That, to the best knowledge and belief, the undersigned is not aware of
any boundary line disputes concerning the Property;


3.    That, except for the items set forth in Exhibit C, attached hereto and
incorporated herein by this reference, there are no pending suits, proceedings,
judgments, bankruptcies, executions, or assessments against Owner which could in
any way affect title to or the transfer of the Property in any way or constitute
a lien thereon;


4.    That all sewer and water charges due with respect to the Property have
been paid in full;


5.    That no improvements or repairs have been made to or on the Property by
Owner or for the account of Owner within the ninety-five (95) day period
preceding the date hereof for which payment in full has not been made; that, to
Owner’s knowledge, there are no outstanding bills for labor or materials used in
making improvements or repairs on the Property or for services of architects,
surveyors, or engineers incurred in connection therewith; that, to Owner’s
knowledge, there are no liens, encumbrances, easements or claims of easements
which do not appear of public record; and that there are no other parties in
possession or with a right to possession of the Property other than Owner,
including any options to purchase or rights of first refusal, other than as
shown on Exhibit B attached hereto and incorporated hereby by this reference.


6.    Except as set forth in connection with any closing statement executed by
Owner in connection with the sale of the Property, that Owner has not entered
into any written agreement with any commercial real estate broker for the
payment of a real estate commission or fee relating to the purchase, sale,
management, leasing or other licensed services pertaining to Commercial Real
Estate (as defined in O.C.G.A. §44-14-601(3)). This statement is given to induce
a title insurance company to permit a policy or policies of title insurance to
be issued without exception for any possible lien arising from the Commercial
Real Estate Broker Lien Act (O.C.G.A §44-14-600 et seq.).





--------------------------------------------------------------------------------





7.    That, to the best knowledge and belief of the undersigned, there are no
liens for past due taxes or assessments of any nature against the Property or
Owner, including but not limited to taxes or assessments for paving, sidewalks,
curbing or sewer; and that all charges due any governmental entity which are
currently due have been paid;
 
8.    That, to the best knowledge and belief of the undersigned, there are no
outstanding unpaid sellers or suppliers of Perishable Agricultural Commodities
Act of 1930, as amended, 7 USC 499a et seq., the Packers and Stockyard Act of
1921, as amended, 7 USC 181 et seq., and any similar state laws (hereafter
referred to in the aggregate as “PACA/PASA”), commodities or products. That no
notices of claim or notices of intent to preserve claim rights have been
received by Owner from PACA/PASA sellers or suppliers. That there are no parties
claiming to hold or assert rights, claims or interests under PACA/PASA against
Owner or the Property; and


9.    That this Affidavit is made with the knowledge that it will be relied upon
by [Title Company] in issuing an owner’s title insurance policy for
______________________________________. Notwithstanding the foregoing, however,
the undersigned is executing this Affidavit solely in his capacity as
representative of the Owner, and not personally, and shall have no personal
liability under this Affidavit.




[SIGNATURE ON FOLLOWING PAGE]









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Seller’s Title Affidavit is executed by the undersigned
as of the day and year first above written.






By:_____________________________________    
Name:    
Title:    
 




SWORN TO AND SUBSCRIBED before me this ____ day of _________, 2017, and
notarized by me on such date.


______________________________
Notary Public


My commission expires ___________


(NOTARY SEAL)


























Signature page to Seller’s Title Affidavit

--------------------------------------------------------------------------------






EXHIBIT A


LEGAL DESCRIPTION OF THE PROPERTY









































--------------------------------------------------------------------------------







EXHIBIT B
PERMITTED EXCEPTIONS

































--------------------------------------------------------------------------------







EXHIBIT C
PENDING SUITS, PROCEEDINGS, JUDGMENTS, BANKRUPTCIES, EXECUTIONS, OR ASSESSMENTS
AGAINST OWNER





























--------------------------------------------------------------------------------






EXHIBIT K
FORM OF GEORGIA RESIDENCY AFFIDAVIT




AFFIDAVIT OF SELLER’S RESIDENCE




ANSLEY NC, LLC
 
_________________
 
Seller's Name
 
 
Seller's ID No. (SSN or FEI)
 
 
 
 
 
_________________
 
 
 
 
_________________
 
 
 
 
_________________
 
 
 
 
Street Address
 
 
 
 



Instructions


This form is provided to be executed by the Seller and furnished to the Buyer to
establish Georgia residency, such that withholding from the proceeds of the sale
of the property are not subject to the withholding laws of this state. (See
O.C.G.A §48-7-128)


Seller is not subject to withholding from the proceeds of sale if either they
reside in Georgia, or they are deemed to be a Georgia resident by virtue of the
fact that they have filed Georgia tax returns in the preceding two years, do
business or own property in Georgia, intend to file a Georgia tax return for the
current year, and, if a corporation or limited partnership, are registered to do
business in this state.


Buyer is not required to withhold if this affidavit (or one in substantially the
same form) is submitted to the Department in lieu of a withholding tax return.


Seller is exempt from withholding on the sale of property because:


____     Seller is a resident of Georgia. OR


Seller is not a resident of Georgia but is deemed a resident for purposes of
withholding by virtue of the following (all of the below must be met):


____
Seller is a nonresident who has filed Georgia tax returns for the preceding two
years; and



____
Seller is an established business in Georgia and will continue substantially the
same business in Georgia after the sale OR the Seller has real property
remaining in the state at the time of closing of equal or greater value than the
withholding tax liability as measured by the 100% property tax assessment of
such remaining property and






--------------------------------------------------------------------------------







____
Seller will report the sale on a Georgia Income Tax return for the current year
and file by its due date; and



____
If Seller is a corporation or limited partnership, Seller is registered to do
business in Georgia.





2



--------------------------------------------------------------------------------








Under penalty of perjury, I swear that the above information is, to the best of
my knowledge and belief, true, correct, and complete.


 
SELLER:
 
 
 
ANSLEY NC, LLC
a Delaware limited liability company
 
 
 
By: __________________________________
Name:
 
Title:
 



Sworn to and subscribed before
me this ______ day of ______________, 2017,
in the presence of:
 
 
 
 
__________________________________
Notary Public
 
 
My commission expires:
__________________________________
    [NOTARIAL SEAL]



 







--------------------------------------------------------------------------------






EXHIBIT K
FORM OF BROKER LIEN WAIVER
BROKER’S LIEN WAIVER


TO:
_________________(“Seller”), __________________________________ (“Purchaser”),
and _________________________ (“Title Company”)



FROM:
_____________________, a licensed real estate broker ("Broker")



RE:
3871 Redwine Road, Atlanta, Georgia 30344 being more particularly described on
Exhibit “A” (the “Property”)



DATE:
_________________, 2017





1.    Broker hereby acknowledges receipt of the sum of _________________________
AND NO/100 DOLLARS ($_____________.00), representing the entire balance due to
Broker for all services rendered by Broker relating to the Property.


2.    Broker does hereby waive, relinquish and release any and all rights,
claims and liens which Broker may now or hereafter have in and to the Property,
including, without limitation, any rights, claims and liens of Broker, or rights
to file or have filed any liens, claims of lien, pursuant to Official Code of
Georgia Annotated Sec. 44 14 600, et seq. on or against said Property on account
of brokerage services furnished by Broker on or before the date hereof. In
addition, Broker shall and does hereby indemnify and hold harmless Seller and
Purchaser from and against any such claim or lien which may be asserted by any
agent, broker, or other intermediary by reason of any act or agreement of
Broker.


3.    The undersigned individual hereby warrants that the undersigned has
personal knowledge of the matters herein stated and is authorized and fully
qualified to execute this instrument as or on behalf of Broker.


[Signatures on Following Page]





--------------------------------------------------------------------------------






BROKER:
 
 
 
___________________________________,
a license real estate broker
 
 
 
By: ________________________________
Name: ______________________________
Title: _______________________________



Sworn to and subscribed before me
this ______ day of ______________, 2017.
 
 
 
 
__________________________________
Notary Public
 
 
My Commission Expires:
__________________________________
 
[Notary Seal]







Signature page to Broker’s Lien Waiver

--------------------------------------------------------------------------------






EXHIBIT A


LEGAL DESCRIPTION OF THE PROPERTY

































--------------------------------------------------------------------------------






EXHIBIT M
FORM OF SELLER’S CERTIFICATE


THIS SELLER’S CLOSING CERTIFICATE (this “Certificate”) is made as of
________________ ___, 2017 by ANSLEY NC, LLC, a Delaware limited liability
company (“Owner Seller”), and US DIVERSIFIED RESIDENTIAL 2, LLC, a Delaware
limited liability company (collectively, “Seller”), in favor of STEADFAST ASSET
HOLDINGS, INC., a California corporation (Buyer”)
Reference is hereby made to that certain Purchase and Sale Agreement, dated June
___, 2017 by and between Seller and Buyer (the “Agreement”). Capitalized terms
used but not otherwise defined herein shall have the respective meanings
assigned to them in the Agreement.
Seller hereby represents and warrants to Buyer that, except as otherwise
provided herein, each of Seller’s representations and warranties set forth in
Section 5.1 of the Agreement are true and correct in all material respects as of
the date hereof except as set forth on Exhibit A attached hereto.
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]








































1

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first above written.
SELLER:
 
 
 
US Diversified Residential 2, LLC
a Delaware limited liability company
 
 
 
By:
US Diversified Resident 2 JV, LLC
 
its sole member
 
 
 
 
By:
PRP REI, LLC,
 
 
its manager
 
 
 
 
 
By: __________________________
 
 
Name: ________________________
 
 
Title: _________________________
 
 
 
ANSLEY NC, LLC
a Delaware limited liability company
 
 
By: __________________________________
Name: ________________________________
Title: _________________________________








--------------------------------------------------------------------------------








EXHIBIT N
FORM OF BUYER’S CERTIFICATE


THIS BUYER’S CLOSING CERTIFICATE (this “Certificate”) is made as of
________________ ___, 2017 by ANSLEY NC, LLC, a Delaware limited liability
company and US DIVERSIFIED RESIDENTIAL 2, LLC, a Delaware limited liability
company (collectively, “Seller”), in favor of STEADFAST ASSET HOLDINGS, INC., a
California corporation (Buyer”)
Reference is hereby made to that certain Purchase and Sale Agreement, dated June
___, 2017 by and between Seller and Buyer (the “Agreement”). Capitalized terms
used but not otherwise defined herein shall have the respective meanings
assigned to them in the Agreement.
Buyer hereby represents and warrants to Seller that, except as otherwise
provided herein, each of Buyer’s representations and warranties set forth in
Section 5.2 of the Agreement are true and correct in all material respects as of
the date hereof except as set forth on Exhibit A attached hereto.









--------------------------------------------------------------------------------






BUYER:
 
 
 
[ ____ ]
 
 
 
 
By: _____________________________
Name: ___________________________
Title: ____________________________








--------------------------------------------------------------------------------






SCHEDULE 1.1.2
LIST OF PERSONAL PROPERTY
Quantity
Description
Manufacturer
Model #
Serial #
 
Office Equipment
 
 
 
1.00
Computer laptop
Lenovo
20B2
MP-06YVD0
1.00
Computer laptop
Lenovo
20B2
MP-06YUAG
1.00
Computer
Acer/ HP Elite
Elite Desk 800
WCQAA0X1R54S6X
1.00
Computer
Dell Vostro
DCGAF
9X7WQH1
1.00
Computer
Dell Vostro
DCGAF
360XQH1
1.00
Computer
Dell
Optiplex 790
F3PJLS1
1.00
Computer
Dell
Optiplex 790
J1X2LS1
1.00
Computer
Dell
Optiplex 790
YBFRXR1
1.00
Printer
HP
CC436A
CNB985V865
1.00
Printer
Ricoh
MP301
5PA02367
1.00
Paper Shredder
Staples
 
104813623.00
 
Office Furniture
 
 
 
5.00
Desk set
 
 
 
6.00
Desk chairs
 
 
 
1.00
Credenzas
 
 
 
5.00
File cabinets
 
 
 
8.00
Upholstered Chairs
 
 
 
1.00
Rectangular Table
 
 
 
4.00
Table Chairs
 
 
 
12.00
Pictures
 
 
 
7.00
Decorative pieces
 
 
 
1.00
Bench
 
 
 
Quantity
Description
Manufacturer
Model #
Serial #
 
Clubhouse
 
 
 
1.00
Circle Table
 
 
 
4.00
Table chairs
 
 
 
4.00
Upholstered Chairs
 
 
 
1.00
Loveseat Sofa
 
 
 
1.00
Tall Cabinet/Armoire
 
 
 
1.00
Coffee Table
 
 
 
2.00
End Tables
 
 
 
7.00
Pictures
 
 
 
12.00
Decorative pieces
 
 
 
1.00
Rug
 
 
 
 
Java Lounge/ Media Room
 
 
 



Sch.1.1.2

--------------------------------------------------------------------------------





8.00
Leather chairs
 
 
 
1.00
Round table
 
 
 
4.00
Table chairs
 
 
 
10.00
Chairs
 
 
 
2.00
End tables
 
 
 
1.00
Coffee table
 
 
 
1.00
Rug
 
 
 
18.00
Pictures
 
 
 
1.00
T.V.
 
 
 
7.00
Decorative pieces
 
 
 
2.00
Lamps
 
 
 
1.00
Coffee pot
 
 
 
4.00
Gaming chairs
 
 
 
1.00
Popcorn machine
 
 
 
 
 
 
 
 
Quantity
Description
Manufacturer
Model #
Serial #
 
Pool
 
 
 
3.00
Dining room tables
 
 
 
28.00
Chairs and Lounges
 
 
 
3.00
Couches
 
 
 
2.00
Umbrellas
 
 
 
1.00
Exterior trash can
 
 
 
5.00
Mats
 
 
 
4.00
Decorative pieces
 
 
 
1.00
Drink machine
 
 
 
 
 
 
 
 
Quantity
Description
Manufacturer
Model #
Serial #
 
Picnic Area
 
 
 
1.00
Gas Grill
 
 
 
1.00
Carcoal Grill
 
 
 
3.00
Hammocks
 
 
 
 
Pet Park
 
 
 
1.00
Bench
 
 
 
1.00
Titter totter
 
 
 
6.00
Running loops
 
 
 
2.00
Jumping walls
 
 
 
2.00
Poop stations
 
 
 
1.00
Rules Sign
 
 
 
 
 
 
 
 
Quantity
Description
Manufacturer
Model #
Serial #
 
Laundry Room
 
 
 
1.00
Washing Machine
Maytag
MAH22PDBWW0
HL00211164








--------------------------------------------------------------------------------





1.00
Washing Machine
Maytag
MAH22PDBWW0
HL00205863
1.00
Dryer Machine
Maytag
MDE17PDAYW1
MY5203699
1.00
Dryer Machine
Maytag
MDE17PDAYW1
MY5203693
 
Fitness Center
 
 
 
1.00
Leg Extension
Paramount
LbLweN0002
 
1.00
Multi press
Paramount
LbLprpF554
 
1.00
Lat pull down
Paramount
LbLoroF553
 
1.00
Ball rack
 
 
 
8.00
Balls
 
 
 
12.00
Dead weights
 
 
 
1.00
Abdominal Horizonal
Body Craft
 
 
1.00
Abdominal Vertical
Paramount
 
 
1.00
Bicycle
Matrix
MXH5X
 
1.00
Elliptical
Matrix
MXT3X
 
1.00
Tread mill
Matrix
MXT5X
 
3.00
TV's
Element
 
 
1.00
TV's
Sanyo
 
 
 
Model #__1__
 
 
 
 
Laundry Room
 
 
 
1.00
Washer & Dryer
 
AA136756G
AA727256A
3.00
Pillows
 
 
 
3.00
Pictures
 
 
 
3.00
Baskets
 
 
 
 
Foyer
 
 
 
2.00
Pictures
 
 
 
 
1st. Bathroom
 
 
 
1.00
Picture
 
 
 
2.00
Shower curtains
 
 
 
8.00
Towels
 
 
 
1.00
Trash can
 
 
 
8.00
Decorative pieces
 
 
 
 
2nd. Bathroom
 
 
 
4.00
Pictures
 
 
 
7.00
Towels
 
 
 
14.00
Decorative pieces
 
 
 
 
1st. Bedroom
 
 
 
2.00
Lamps
 
 
 
3.00
Pictures
 
 
 
1.00
Bed
 
 
 
6.00
Pillows
 
 
 
2.00
Curtains
 
 
 
1.00
Dresser with mirror
 
 
 
1.00
Night stand
 
 
 








--------------------------------------------------------------------------------





4.00
Decorative pieces
 
 
 
 
 
 
 
 
Quantity
Description
Manufacturer
Model #
Serial #
 
2nd. Bedroom
 
 
 
2.00
Lamps
 
 
 
2.00
Night stands
 
 
 
1.00
Dresser with mirror
 
 
 
4.00
Curtains
 
 
 
1.00
Bench
 
 
 
9.00
Pictures
 
 
 
8.00
Decorative pieces
 
 
 
1.00
Hat
 
 
 
3.00
Pieces of clothing
 
 
 
2.00
Shoes
 
 
 
1.00
Purse
 
 
 
2.00
Gift bags
 
 
 
 
Dining Room
 
 
 
5.00
Pictures
 
 
 
3.00
Lamps
 
 
 
1.00
Dining table
 
 
 
4.00
Dining chairs
 
 
 
1.00
Credenzas
 
 
 
1.00
Rug
 
 
 
6.00
Decorative pieces
 
 
 
 
Kitchen
 
 
 
2.00
Bar stools
 
 
 
4.00
Pictures
 
 
 
19.00
Decorative pieces
 
 
 
2.00
Clocks
 
 
 
 
 
 
 
 
Quantity
Description
Manufacturer
Model #
Serial #
 
Living Room
 
 
 
4.00
Pictures
 
 
 
2.00
Lamps
 
 
 
1.00
Couch
 
 
 
2.00
Chairs
 
 
 
1.00
T.V.
 
 
 
1.00
T.V. stand
 
 
 
1.00
Digital picture frame
 
 
 
1.00
Coffee table
 
 
 
2.00
End tables
 
 
 
1.00
Rug
 
 
 








--------------------------------------------------------------------------------





5.00
Decorative pieces
 
 
 
4.00
Curtains
 
 
 
 
Desk
 
 
 
5.00
Decorative pieces
 
 
 
 
Patio
 
 
 
2.00
Chairs
 
 
 
1.00
Coffee table
 
 
 
 
HVAC Tools & Equipment
 
 
 
1.00
Compressor
DeWalt
200933AC
 
1.00
Acetilene kit tank
 
 
 
1.00
Inficon Recovery Tank
 
 
 
1.00
Portable Heater/AC
 
 
 
1.00
Nitrogen tank
 
 
 
1.00
Humidifer
Frigidaire
Fdd2551
KN9143683
1.00
Humidifer
Frigidaire
Fdl5051
KN9140093
1.00
Scale
Wey-Teck
713500g1
 
1.00
Vaccum pump
1 Stage
VP45
13E 139998
 
 
 
 
 
Quantity
Description
Manufacturer
Model #
Serial #
 
Plumbing Tools & Equipment
 
 
 
1.00
Toilet Auger
Cober
 
 
1.00
Toilet Snake
 
 
 
 
 
 
 
 
 
Hardware-
 
 
 
41.00
Gate cards
 
 
 
42.00
Gate remotes
 
 
 
4.00
Garage remotes
 
 
 
 
Keying Equipment
 
 
 
1.00
Key Machine
ILCO
017 Automatic
017-5081
1.00
Kwikset Keying Set
Ilco
45.00
 
Quantity
Description
Manufacturer
Model #
Serial #
 
Vacuums & Blowers
 
 
 
1.00
Blower
Echo
Pb-G209T
 
1.00
Wet Vac
Shop Vac
87729-27
 
 
Pressure Cleaning
 
 
 
1.00
Air Compressor
Mi-T-M
WP3000HDHb
1045851.00
 
Ladders
 
 
 
1.00
A Frame 8' Ladder
Louisville Ladder
L301508
 
1.00
A Frame 6' Ladder
Louisville Ladder
L301506
 
1.00
Hand truck
Milwakee
40715.00
 










--------------------------------------------------------------------------------






SCHEDULE 4.1
DUE DILIGENCE MATERIALS
 
CONSTRUCTION / REHABILITATION
1
Plans & Specifications: Site plan and most current civil, landscape,
architectural, structural mechanical, electrical and fire protection plans,
including elevations
2
Construction contracts, if any, including for all work completed in past 3 years
3
Current capital improvements with schedule (past 3 years) and Capital
expenditure budget for next 3 years
4
Detailed unit-by-unit list of upgraded vs. non-upgraded units (if applicable)
5
Warranties in effect, if any (construction, roof, mechanical equipment, etc.)
6
All licenses, permits, and governmental approvals, including business license
(with expiration date & annual costs), fictitious business name statements and
building permits (showing placed in service/completion dates)
7
Certificate(s) of Occupancy for all buildings
8
Maintenance records/work orders, including water intrusion log, for past 12
months
9
Operation & Maintenance (O&M) Manuals, if any, for maintenance of equipment or
hazardous materials
10
Copies of all governmental correspondence or notices pertaining to the property,
including but not limited to building code, health code, zoning and fire code
 
FINANCIAL
1
Financial/Operating Statements: Trailing-12, YTD & 3-yr historical; 3-yrs
Audited Financial Statements if available.
2
Tax bills: Real Property and Personal Property bills and Assessment notices,
current and past 3 years, with proof of payment (including special assessments
or districts and all documentation concerning appeals)
3
Aged Delinquency Report (showing total rent outstanding) with status of any
files placed for eviction or collection
4
Utility bills for any master-metered utility expenses and any resident unit
utilities paid by the Property, monthly YTD and past calendar year (access to
utility billing site is preferred, if applicable)
5
List of meters, account numbers and any required deposits (typically for gas,
electric, water or phone)
6
Operating budget, current year and/or next available
7
Tax returns, past 3 years - For company purchases only
8
General Ledger: prior year, most recent quarter-end & YTD, in Excel format (If a
REIT 3-14 audit applies, key to receive - provides additional support to help
substantiate the revenue recording/collection process). [In lieu of full GL, the
Income Statement portion of the GL can be acceptable to the auditors, although
the full GL is strongly preferred.]
9
Accounts Payable Aging Detail: prior year, most recent quarter-end & YTD
 
MANAGEMENT/LEASING/OPERATIONS
1
Monthly rent rolls, prior year and YTD, in Excel (with all lease charges broken
out, to include monthly rent, security deposits, financial concessions, other
concessions, lease term, extension options, defaults (financial or otherwise),
unit square footage and such other information as Buyer may require)
2
Current leases for all tenants with all available tenant correspondence files,
including amendments/letters/agreements/default notices given or received, with
all historical litigation pleadings, if any (access to electronic lease files is
preferred, if applicable)
3
Current form of lease with all addenda
4
List of leases under negotiation or currently out for signature
5
Market Rent Survey
6
Occupancy history, monthly for past 3 years and current YTD
7
Current staff list (names, titles, hire dates, salary, unit info, hours per
week, list of benefits, commissions offered, if any)
8
Job descriptions for staff positions



Sch.4.1-1

--------------------------------------------------------------------------------





9
Worker’s Comp insurance loss run history, including Experience Modification
Rate, for current management company (YTD & past 3 yrs)
10
OSHA 300 Log (most recent 3 years)
11
Amenity Report (listing amenities per unit type, with any adjustment in rent) -
current
12
Resident Demographics Report - current
13
List of all active (within last 6 mos) vendors utilized at the property,
including name, function, contact information
14
All operating and management service contracts, including but not limited to:
 
a. Advertising (including any apt. locator services & pay-per-lease agreements)
 
b. Alarm monitoring (including any firm alarm & security cameras)
 
c. Cable/TV (including any revenue sharing programs); if none, please indicate
so in writing
 
d. Elevator
 
e. Equipment leases (such as copier, postage machines, key control systems)
 
f. Fire extinguisher (including any fire sprinkler systems)
 
g. Furniture rental
 
h. HVAC
 
i. Internet (including any leased equipment such as modems and firewalls
 
j. Janitorial services (including any uniform cleaning services)
 
k. Landscaping (including any pond/lake maintenance and snow removal)
 
l. Laundry
 
m. Pest control (including any termite contracts)
 
n. Phone (landlines, cell phones, pagers, answering service)
 
o. Pool (maintenance, emergency phone, etc.)
 
q. Security (including any on-site courtesy officer arrangements)
 
r. Trash (including recycling programs); Also a copy of the most recent invoice
 
s. Revenue Sharing (such as vending machines, pay phones)
 
t. Collection Recovery
 
u. Credit/application verification
 
w. Software (including any property management software such as OneSite, Yardi,
etc.)
 
x. Common Area Services (such as office cleaning, dog waste removal, etc.)
 
y. Utility Billing by Third Party
 
z. Gate/Access Systems (including software for programming access cards/remotes)
 
aa. Towing/Parking Services
 
bb. Website Domain (including any website hosting)
 
cc. Boiler Maintenance and Water Treatment
15
Copies of all default and other material notices given or received under any
service contracts
16
Copies of all current Certificates of Liability Insurance for any commercial
tenants (including laundry and cell towers)
 
PHYSICAL ITEMS
1
Marketing photos, including aerial photos if available
2
List of fire safety equipment, such as smoke sensors, suppression devices, etc.
(including system type, rating, map of locations, etc.)
3
Fire/Life Safety Inspection Report (current) with proof of completion of any
required work
4
Insurance loss run history, past 3 years and YTD (property & general liability)
5
Any existing third party reports, including but not limited to:
 
a. Certified, as-built ALTA Survey
 
b. Asbestos, Lead-Based Paint, or Mold Reports and/or Operations & Maintenance
(O&M) Plans








--------------------------------------------------------------------------------





 
c. Engineering study or inspection (structural or otherwise)
 
d. Phase I Environmental, with any Radon Testing Results
 
e. Soils/Geotechnical and, if new construction, concrete
 
f. Termite
6
Current insurance certificates and declarations pages: Evidence of Commercial
Property Insurance and Certificate of Insurance
 
TITLE AND AGREEMENTS
1
Existing Owner’s Title Insurance Policy and current Title Insurance Commitment
with copies of all recorded documents referenced therein
2
Pending litigation summary and copies of all pleadings, if applicable
3
Governmental Agreements: Any city or county development agreements, bonds, tax
increment financing agreements, municipal utility agreements, etc.
4
Condo / Association documents, if applicable (articles of incorporation, bylaws,
CC&R’s, Declaration of Horizontal Regime, budgets, material notices, rules and
regulations, names of officers/directors, contact information, etc.)
 
IF PROPERTY IS SUBJECT TO CONDO, HOA OR OTHER ASSOCATION, PLEASE ALSO INDICATE
WHETHER OWNER CONTROLS THE ASSOCIATION OR HAS ELECTED/APPOINTED ANY
OFFICERS/DIRECTORS, in which event we also need: all contracts to which the
association is a party (including management agreement and service contracts,
bank statements, list of members, status of dues/delinquency report and other
books and records
5
Development Agreements: Any development agreements or restrictions with any
private party
6
Access Agreements: Any agreements for shared roadways, driveways or other access
7
Amenities Agreements: Any reciprocal easement agreements or shared used
agreements for any amenities
8
Any other agreements that will be binding on the property after closing or that
provide any material benefit to or obligation on the property, including any
specific plan associated with subdivision
9
All default and other material notices given or received relating to any
violation of or material matters concerning any governmental approvals, any
covenants, conditions, restrictions, encumbrances, affecting the Property, or
any laws, statutes, rules, regulations or ordinances applicable to the Property
 
REIT AUDIT ITEMS (if applicable) Note: The requests below represent what can
reasonably be expected in an audit; however additional requests may be required.
1
Bank Statements and Reconciliations, prior year, most recent quarter-end and YTD
(monthly)
2
Tax bills (Real Property & Personal Property) - Proof of payment for past full
calendar year and YTD
3
Trial Balance, prior year, most recent quarter-end and YTD (in Excel format)
4
Payroll Selections: A list of all employees for the prior year period with
payroll-related information such as hire date, pay rate, any commission
structure. A sample will then be selected of employees and pay periods to see
underlying payment support (payroll register, employee files, timecards, offer
letter, bank statement evidencing payment).
5
Cash Disbursement Journal or Check Register (prior year, most recent
quarter-end, YTD and updated through date of acquisition)
6
Property management agreement; indicate whether entity is related party for
disclosure purposes
7
Copies of insurance policies and declarations pages, last full calendar year and
for the current year. [In lieu of policies, a letter satisfying the auditors can
be acceptable.]
8
Rental Revenue Selections: Current (or former) lease selections, with copies of
back-up for rents received (for both resident and any housing authority portion
paid, as applicable), prior year and YTD (25 selections to be made by Buyer’s
independent REIT 3-14 auditors).
9
Tenant Reimbursement & Other Revenue Selections: For Tenant Reimbursement,
provide support as requested by auditors that is tied directly to a selected
lease and paid monthly (may be the same as the rental similar to rental revenue
requests). For Other Revenue, provide support as requested by auditors for any
selected one time charges, such as application fees, termination fees, etc.,
that may not be directly supported by a lease. Number of Selections TBD.
10
Expense Selections: Support includes check copies, invoices and bank statements
evidencing payment. Number of selections TBD.










--------------------------------------------------------------------------------






SCHEDULE 4.4.4
REQUIRED INSURANCE


INSURANCE REQUIREMENTS
Prior to entering onto the Property or performing any inspections at the
Property, Buyer and Buyer’s Agents (including any consultant and/or contractor
and other agent, contractor or consultant of Buyer performing activities) shall
have and maintain insurance coverage in form and substance reasonably acceptable
to Seller or complying with the requirements set forth below.
A.    Required Types of Insurance Coverage


1.    Workers’ Compensation and Employers’ Liability


(a)    Statutory Worker’s Compensation insurance as required by law.


(b)    Employers’ Liability insurance with limits of at least $1,000,000 per
occurrence.


2.    General Liability Insurance


(a)
Commercial General Liability policy form on an occurrence basis including
Premises/Operations Liability, Contractual Liability (which shall include
coverage for, but shall not limit, Buyer’s indemnification obligations
hereunder), Independent Contractors Coverage and Products/Completed Operations
Liability with the explosion, collapse and underground (XCU) exclusions
eliminated.



(b)
Limits of Liability: One Million Dollars ($1,000,000) combined single limit for
Bodily Injury and Property Damage coverage. Limits of Liability may be provided
under a Commercial General Liability and Umbrella Liability Policy, if desired.



B.    Additional Requirements


1.
Except where prohibited by law, all insurance policies shall contain provisions
that the insurance companies waive the rights of recovery or subrogation against
Seller, Seller’s agents and employees, and their insurers.





Sch.4.3.4-1

--------------------------------------------------------------------------------





2.
All insurance required hereunder shall be with insurance companies which (i) are
rated by Best’s Insurance Reports, (ii) have a rating of at least A-(VIII) and
(iii) are licensed to do business in the state where the property is located.
Prior to commencement of the performance of the Inspections, Buyer shall deliver
to Seller certificates of insurance evidencing the coverages required hereunder
or such other evidence of compliance with the foregoing insurance requirements
as is required by, and satisfactory and acceptable to, Seller.



3.
The following parties shall be named as additional insureds under the Commercial
General Liability, Automobile Liability (if any) and Umbrella Liability
insurance policies required to be maintained by Buyer and Buyer’s consultant
and/or any subcontractor thereof:



[ __ ]
c/o PRP Real Estate Management, Inc.
1700 K Street, NW
Washington, DC 20006


4.
All Commercial General Liability and Umbrella Liability policies maintained by
Buyer and Buyer’s consultant and/or any subcontractor thereof shall contain a
cross-liability provision and shall provide primary coverage as to Seller, and
any other insurance available to Seller shall be noncontributing therewith.







Sch.4.3.4-2

--------------------------------------------------------------------------------






SCHEDULE 5.1.3

MASTER LEASE DOCUMENTS




1.
Master Lease dated November 6, 2014, by and between Ansley NC, LLC and US
Diversified Residential 2, LLC1 



















































______________________________ 
1 The Master Lease will be terminated at Closing.


Sch.5.1.3-1

--------------------------------------------------------------------------------










SCHEDULE 5.1.4

LIST OF SERVICE CONTRACTS


Title
Category
Vendor Name
Rental Lease Agreement between Brook Furniture Rental and Ansley at Princeton
Lakes dated February 8, 2016
Furniture Rental
Brook Furniture Rental
Lifetime Termite Service Agreement between Active Pest Control and Ansley at
Princeton Lakes dated December 4, 2015
Pest Control
Active Pest Control
Salt System Pool Services Agreement between Original 7 and Ansley at Princeton
Lakes dated July 15, 2009
Pool Services
Original 7
Security Guard Protection Agreement between Banneret Security and Ansley at
Princeton Lakes dated December 23, 2016
Security
Banneret Security
Security Guard Protection Agreement between Banneret Security and Marquis
Midtown District dated September 12, 2016
Security
Banneret Security
Agreement between Commercial Disposal and Ansley at Princeton Lakes dated April
1, 2017
Waste Hauling
Commercial Disposal
Service Agreement between ChoreMate Amenity Services and Ansley at Princeton
Lakes dated January 6, 2014
Doorstep trash removal
ChoreMate Amenity Services



Sch.5.1.4-1

--------------------------------------------------------------------------------





Landscape Maintenance Agreement between Landscape Associates and Ansley at
Princeton Lakes dated May 1, 2011
Landscaping
Landscape Associates
Collection Services Agreement between Hunter Warfield and Princeton Lakes
Apartments, LLC
Collection Services
Hunter Warfield
Rental Referral Commission Agreement between Promove and Ansley at Princeton
Lakes dated April 16, 2013
Advertising
Promove
Lease Agreenent between De Lage Landen Financial Services, Inc. and Ansley at
Princeton Lakes dated January 1, 2016
Equipment Lease
De Lage Landen Financial Services, Inc.
Advertising Agreement between Rent.com and PRP Real Estate Management dated
January 1, 2015
Apartment Guide Advertising
Apartment Guide/Rent.com
CoStar Information & Internet Advertising License Agreement
Apartment Finder Advertising
Costar/Apartments.com
Submetered Billing Agreement between Conservice and PRP Management dated March
5, 2013
Utility Management and Billing
Conservice
Agreement between DoorKing and Ansley at Princeton Lakes dated January 1, 2016
Access Control Services
DoorKing
Business Service Order Agreement
Voice, Internet, TV
Comcast





Sch.5.1.4-2

--------------------------------------------------------------------------------






SCHEDULE 5.1.10-A


PENDING OR THREATENED ACTIONS




Insured: PRP Real Estate Management, LLC
Claimant: Cunina Brown-Agard
Hiscox Ref. No. 175004575
Policy No. MPL 1432928.16


Complaint filed in Fulton County, Georgia by Cunina Brown-Agard (“Plaintiff”) on
March 31, 2017 (the "Complaint"). Plaintiff is a former tenant of Ansley at
Princeton Lakes in Atlanta, Georgia (the "Property"), which is managed by PRP.
PRP commenced eviction proceedings against Plaintiff in or about June 2016 for
her failure to pay rent. Plaintiff moved out without paying the balance due on
her rent. The $7,918 balance was sent to collections.


In the Complaint, Plaintiff contends that her requests to PRP were not
accommodated. Plaintiff asserts that she began experiencing bugs, mold, frogs,
snakes, and flooding in or around her unit
but that PRP did not rectify the problems and refused to move her to a new unit
despite telling her they would move her.




















Sch.5.1.10-A-1

--------------------------------------------------------------------------------






SCHEDULE 5.1.10-B
PENDING TAX APPEAL PROCEEDINGS
None.










































Sch.5.1.10-B-1